Exhibit 10.2
 

--------------------------------------------------------------------------------


 
364-DAY CREDIT AGREEMENT
Dated as of March 15, 2019,


among


TWDC HOLDCO 613 CORP.
(TO BE RENAMED THE WALT DISNEY COMPANY),


as Borrower,




The Lenders Party Hereto,


JPMORGAN CHASE BANK, N.A.


and


CITIBANK, N.A.,
as Co-Administrative Agents,


and


JPMORGAN CHASE BANK, N.A.,
as Designated Agent
__________________________________________


BNP PARIBAS,
HSBC SECURITIES (USA) INC.
and
RBC CAPITAL MARKETS, LLC,
as Co-Syndication Agents


JPMORGAN CHASE BANK, N.A.,
CITIBANK, N.A.,
BNP PARIBAS SECURITIES CORP.,
HSBC SECURITIES (USA) INC.
and
RBC CAPITAL MARKETS, LLC,
as Joint Lead Arrangers


JPMORGAN CHASE BANK, N.A.,
and
CITIBANK, N.A.,
as Joint Bookrunners
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page


ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS
1
   
SECTION 1.01
Certain Defined Terms
1
SECTION 1.02
Computation of Time Periods
15
SECTION 1.03
Accounting Terms
15
   
ARTICLE II  AMOUNTS AND TERMS OF THE ADVANCES
16
   
SECTION 2.01
The Advances
16
SECTION 2.02
Making the Advances
16
SECTION 2.03
Fees
17
SECTION 2.04
Termination and Reduction of Commitments
17
SECTION 2.05
Repayment of Advances
19
SECTION 2.06
Interest on Advances
19
SECTION 2.07
[Intentionally Omitted.]
20
SECTION 2.08
Interest Rate Determination
20
SECTION 2.09
Optional Conversion of Advances
21
SECTION 2.10
Prepayments of Advances
22
SECTION 2.11
Increased Costs
22
SECTION 2.12
Illegality
24
SECTION 2.13
Payments and Computations
24
SECTION 2.14
Taxes
25
SECTION 2.15
Sharing of Payments, etc.
28
SECTION 2.16
Mandatory Assignment by a Lender; Mitigation
29
SECTION 2.17
Evidence of Debt
29
SECTION 2.18
Use of Proceeds
30
SECTION 2.19
[Intentionally Omitted]
30
SECTION 2.20
[Intentionally Omitted]
30
SECTION 2.21
Defaulting Lenders
30
   
ARTICLE III  CONDITIONS OF LENDING
31
   
SECTION 3.01
Conditions Precedent to Effectiveness of Section 2.01
31
SECTION 3.02
Closing Date
32
SECTION 3.03
Determinations Under Sections 3.01 and 3.02
34
   
ARTICLE IV  REPRESENTATIONS AND WARRANTIES
34
   
SECTION 4.01
Representations and Warranties of the Borrower
34
ARTICLE V  COVENANTS OF THE BORROWER
36
   
SECTION 5.01
Affirmative Covenants
36
SECTION 5.02
Negative Covenants
39



i

--------------------------------------------------------------------------------

 
ARTICLE VI  EVENTS OF DEFAULT
39
   
SECTION 6.01
Events of Default
39
   
ARTICLE VII  THE DESIGNATED AGENT
41
   
SECTION 7.01
Authorization and Action
41
SECTION 7.02
Designated Agent’s Reliance, etc.
41
SECTION 7.03
The Designated Agent and its Affiliates
42
SECTION 7.04
Lender Credit Decision
42
SECTION 7.05
Indemnification
42
SECTION 7.06
Successor Designated Agent
42
SECTION 7.07
Certain Lender Representations, etc.
43
   
ARTICLE VIII  MISCELLANEOUS
45
   
SECTION 8.01
Amendments, etc.
45
SECTION 8.02
Notices, etc.
45
SECTION 8.03
No Waiver; Remedies
47
SECTION 8.04
Costs and Expenses
47
SECTION 8.05
Right of Set-off
48
SECTION 8.06
Binding Effect; Integration
48
SECTION 8.07
Assignments and Participations
48
SECTION 8.08
Indemnification
51
SECTION 8.09
Confidentiality
51
SECTION 8.10
Patriot Act
52
SECTION 8.11
Judgment
52
SECTION 8.12
Consent to Jurisdiction and Service of Process; WAIVER OF JURY TRIAL
53
SECTION 8.13
Intentionally Omitted
53
SECTION 8.14
Governing Law
53
SECTION 8.15
Execution in Counterparts
53
SECTION 8.16
Severability
54
SECTION 8.17
No Fiduciary Relationship
54
SECTION 8.18
Non-Public Information
54
SECTION 8.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
54





SCHEDULE


Schedule 1.01 – List of Applicable Lending Offices
Schedule 2.01 – Commitments


EXHIBITS


Exhibit A – Form of Notice of Borrowing
Exhibit B – Form of Assignment and Acceptance
Exhibit C – [Reserved]
Exhibit D – Form of Guaranty
Exhibit E – Form of Solvency Certificate
 
ii

--------------------------------------------------------------------------------

364-DAY CREDIT AGREEMENT, dated as of March 15, 2019, among TWDC HOLDCO 613
CORP. (to be renamed THE WALT DISNEY COMPANY), a Delaware corporation (the
“Borrower”), the banks, financial institutions and other institutional lenders
party hereto and JPMORGAN CHASE BANK, N.A., as designated agent (together with
any successor designated agent appointed pursuant to Article VII, the
“Designated Agent”) for the Lenders hereunder.


IN CONSIDERATION of the agreements herein contained, the parties hereto agree as
follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


SECTION 1.01  Certain Defined Terms.


As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):


“21CF” means Twenty-First Century Fox, Inc., a Delaware corporation.


“21CF RSN Assets” means those certain assets of 21CF and its Subsidiaries
related to the regional sports networks of 21CF.


“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurocurrency Rate Advance, each of which
shall be a “Type” of Advance.


“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.


“Agreement” means this 364-Day Credit Agreement, as it may be amended,
supplemented or otherwise modified from time to time in accordance with
Section 8.01.


“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the U.K. Bribery Act 2010 and all other similar laws, rules, and
regulations of any jurisdiction applicable to the Borrower and its Subsidiaries
concerning or relating to bribery or corruption.


“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office, in the case of a Base Rate Advance, and such Lender’s
Eurocurrency Lending Office, in the case of a Eurocurrency Rate Advance.


“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:



 
Public Debt Rating
S&P/Moody’s
Applicable Margin for
Eurocurrency Rate Advances
Applicable Margin for
Base Rate Advances
Level 1:
At least A+ by S&P /A1 by Moody’s
0.750%
0.00%




--------------------------------------------------------------------------------

 
Public Debt Rating
S&P/Moody’s
Applicable Margin for
Eurocurrency Rate Advances
Applicable Margin for
Base Rate Advances
Level 2:
A by S&P/A2 by Moody’s
0.875%
0.00%
Level 3:
A- by S&P /A3 by Moody’s
1.00%
0.00%
Level 4:
Lower than A- by S&P /A3 by Moody’s or unrated
1.125%
0.125%



“Asset Sale” means the sale or other disposition by a member of the Consolidated
Group of assets of the Consolidated Group (including the sale of capital stock
or other equity interests of any Subsidiary of a member of the Consolidated
Group or any sale or other disposition pursuant to any casualty or condemnation
proceeding).


“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Designated Agent and the
Borrower, in substantially the form of Exhibit B hereto.


“Bail-In Action” has the meaning specified in Section 8.19.


“Bail-In Legislation” has the meaning specified in Section 8.19.


“Base Rate” means, for each day in any period, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate per annum shall at all
times for such day during such period be equal to the highest of:


(a)            the Prime Rate in effect for such day;


(b)            the NYFRB Rate in effect for such day plus 1/2 of 1.00%; and


(c)            the Eurocurrency Rate for a one-month Interest Period commencing
on such date plus 1.00%.


“Base Rate Advance” means an Advance which bears interest as provided in
Section 2.06(a)(i).


“Borrowed Debt” means any Debt for borrowed money or Debt incurred pursuant to
debt securities issued or sold by any member of the Consolidated Group,
including hybrid securities or debt securities convertible into capital stock.


“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.


“Bridge Credit Agreement” means that certain 364-Day Bridge Credit Agreement
dated as of March 15, 2019, by and among the Borrower, JPMorgan Chase Bank,
N.A., Citibank, N.A. and the lenders party thereto from time to time, as it may
be amended, supplemented or otherwise modified from time to time.
2

--------------------------------------------------------------------------------



“Bridge Credit Agreement Termination Time” means the time that all of the
Commitments (as defined in the Bridge Credit Agreement) have been terminated,
all of the Advances (as defined in the Bridge Credit Agreement) have been repaid
in full in cash and all other payment obligations of the Borrower under the
Bridge Credit Agreement (other than contingent obligations that are not yet due
and payable) have been paid in full in cash.


“Business Day” means a day of the year (a) on which banks are not required or
authorized to close in Los Angeles, California, or New York City, New York and
(b) if the applicable Business Day relates to Eurocurrency Rate Advances, on
which dealings are carried on in the London interbank market.


“Closing Date” means the date on which the conditions specified in Section 3.02
are satisfied (or waived in accordance with Section 8.01) and the initial
Advance is made.


“Co-Administrative Agents” means JPMorgan Chase Bank, N.A. and Citibank, N.A.


“Co-Syndication Agents” means BNP Paribas Securities Corp., HSBC Securities
(USA) Inc. and Royal Bank of Canada, as co-syndication agents hereunder.


“Code” means the U.S. Internal Revenue Code of 1986, as amended.


“Commitment” means as to any Lender, the commitment of such Lender to make an
Advance pursuant to Section 2.01, as such commitment may be reduced from time to
time pursuant to the terms hereof or increased pursuant to an Assignment and
Acceptance entered into by such Lender.  The initial amount of each Lender’s
Commitment is (a) the amount set forth in the column labeled “Commitment”
opposite such Lender’s name on Schedule 2.01 hereto, or (b) if such Lender has
entered into any Assignment and Acceptance, the amount set forth for such Lender
in the Register maintained by the Designated Agent pursuant to Section 8.07(c),
as such amount may be reduced pursuant to Section 2.04.  As of the Effective
Date, the aggregate amount of the Commitments is $15,000,000,000.


“Consolidated EBITDA” means, for any period, (a) net income or net loss, as the
case may be, of the Consolidated Group on a consolidated basis for such period,
as determined in accordance with GAAP for such period, plus (b) the sum of all
amounts which, in the determination of such consolidated net income or net loss,
as the case may be, for such period, have been deducted for (i) Consolidated
Interest Expense, (ii) consolidated income tax expense, (iii) consolidated
depreciation expense, (iv) consolidated amortization expense and (v) any
non-cash goodwill impairment charges, in each case determined in accordance with
GAAP for such period.


“Consolidated Group” means, prior to the Closing Date, the Guarantor and its
Subsidiaries and on and after the Closing Date, the Borrower and its
Subsidiaries.  It is understood that as of the Effective Date and at all times
prior to the Closing Date, the Borrower shall be a wholly-owned Subsidiary of
the Guarantor and as of the Closing Date and thereafter, the Guarantor shall be
a wholly-owned Subsidiary of the Borrower.


“Consolidated Interest Expense” means, for any period, the total interest
expense of the Consolidated Group with respect to all outstanding Debt of the
Consolidated Group during such period, all as determined on a consolidated basis
for such period and in accordance with GAAP for such period.


“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.08 or 2.09.


“Debt” means, with respect to any Person:  (a) indebtedness for borrowed money,
(b) obligations evidenced by bonds, debentures, notes or other similar
instruments, (c) obligations to pay the
3

--------------------------------------------------------------------------------



deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of business), (d) obligations as lessee under
leases which shall have been or should be, in accordance with GAAP, recorded as
capital leases and (e) obligations under direct or indirect guarantees in
respect of, and obligations (contingent or otherwise) to purchase or otherwise
acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of any other Person of the kinds referred to in
clauses (a) through (d) above.


“Defaulting Lender” means any Lender, as reasonably determined by the Designated
Agent (or by the Borrower in the case of clause (e) below; provided that in the
absence of a concurring determination by the Designated Agent, without limiting
any other rights of the parties vis-a-vis such Defaulting Lender, the sole
consequence under Section 2.21(a) of such a determination by the Borrower shall
be a mandatory assignment by such Lender pursuant to the terms of Section 2.16
hereof, if requested by the Borrower), that has (a) failed to fund any portion
of its Advances within three Business Days of the date required to be funded by
it hereunder, (b) notified the Borrower, the Designated Agent or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit, (c)
failed, within three Business Days after written request by the Designated Agent
(based upon the reasonable belief that such Lender may not fulfill its funding
obligation), to confirm in writing that it will comply with the terms of this
Agreement relating to its funding obligations under this Agreement, unless
subject to a good faith dispute, provided that any such Lender shall cease to be
a Defaulting Lender under this clause (c) upon receipt of such confirmation by
the Designated Agent, (d) otherwise failed to pay over to the Designated Agent
or any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless subject to a good faith
dispute, or (e) become the subject of (or is reasonably likely not to fund its
obligations hereunder as a result of) a bankruptcy or insolvency proceeding or a
Bail-In Action, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action indicating its consent to, approval of
or acquiescence in any such proceeding or appointment, or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding or a
Bail-In Action, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action indicating its consent to, approval of
or acquiescence in any such proceeding, appointment or action, provided that for
purposes of this clause (e), in the absence of a Bail-In Action, a Lender shall
not qualify as a Defaulting Lender solely as a result of the acquisition or
maintenance of an ownership interest in such Lender or its parent company, or of
the exercise of control over such Lender or any Person controlling such Lender,
by any Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Lender with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Lender.


“Defaulting Lender Notice” has the meaning specified in Section 2.21(a).


“Designated Agent” has the meaning specified in the preamble to this Agreement.


“Designated Agent’s Account” means such account of the Designated Agent as the
Designated Agent shall notify in writing to the Borrower and the Lenders from
time to time.


“Dollars” and the “$” sign each means lawful currency of the United States.


“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule 1.01 hereto or in the Assignment
4

--------------------------------------------------------------------------------



and Acceptance pursuant to which it became a Lender, or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Designated Agent for such purpose.


“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.


“EEA Financial Institution” has the meaning specified in Section 8.19.


“EEA Member Country” has the meaning specified in Section 8.19.


“EEA Resolution Authority” has the meaning specified in Section 8.19.


“Effective Date” has the meaning specified in Section 3.01.


“Eligible Assignee” means (a) a Lender or any Affiliate of a Lender or (b) any
bank or other financial institution, or any other Person (other than a natural
Person), which has been approved in writing by the Borrower and the Designated
Agent as an Eligible Assignee for purposes of this Agreement; provided that
neither the Borrower’s approval nor the Designated Agent’s approval shall be
unreasonably withheld; and provided further that the Borrower may withhold its
approval if the Borrower reasonably believes that an assignment to such Eligible
Assignee pursuant to Section 8.07 would result in the incurrence of increased
costs payable by the Borrower pursuant to Section 2.11 or 2.14.


“Environmental Claim” means any administrative, regulatory or judicial action,
suit, demand, claim, lien, notice or proceeding relating to any Environmental
Law or any Environmental Permit.


“Environmental Law” means any federal, state or local statute, law, rule,
regulation, ordinance, code or duly promulgated policy or rule of common law,
now or hereafter in effect, and in each case as amended, and any judicial or
administrative interpretation thereof, including any order, consent decree or
judgment, relating to the environment, health, safety or any Hazardous Material.


“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.


“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s (or, prior to the Closing Date, the Guarantor’s)
controlled group, or under common control with the Borrower (or, prior to the
Closing Date, the Guarantor), within the meaning of Section 414 of the Internal
Revenue Code of 1986, as amended.


“ERISA Event” means:  (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation, or (ii) the provisions of subsection (1) of
Section 4043(b) of ERISA (without regard to subsection (2) of such Section) are
applicable with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in subsection
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA could reasonably be
expected to occur with respect to such Plan within the following 30 days;
(b) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (c) the cessation of
 
5

--------------------------------------------------------------------------------

 
operations by the Borrower or the Guarantor, as applicable, or any ERISA
Affiliate thereof at a facility in the circumstances described in
Section 4062(e) of ERISA; (d) the withdrawal by the Borrower or the Guarantor,
as applicable, or any ERISA Affiliate thereof from a Multiple Employer Plan
during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (e) the failure by the Borrower or any ERISA
Affiliate to make a payment to a Plan described in Section 303(f)(1)(A) of
ERISA; or (f) the institution by the Pension Benefit Guaranty Corporation of
proceedings to terminate a Plan, pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition which is reasonably likely to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, a Plan.


“EU Bail-In Legislation Schedule” has the meaning specified in Section 8.19.


“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule 1.01 hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Designated Agent for such purpose.


“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.


“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Advance for any
Interest Period, the rate per annum equal to (a) the London interbank offered
rate as administered by the ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period as displayed on the Reuters screen page that displays such
rate (currently page LIBOR01) (or, in the event such rate does not appear on a
page of the Reuters screen, on the appropriate page of such other information
service or such other source that publishes such rate as shall be selected by
the Designated Agent with the consent of the Borrower, not to be unreasonably
withheld), at approximately 11:00 A.M. (London time) two Business Days prior to
the commencement of such Interest Period (the “Screen Rate”) divided by (b) a
percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage for such
Interest Period (provided that, if for any reason a Screen Rate (including an
Interpolated Screen Rate, as provided below) is not available, the term
“Eurocurrency Rate” shall mean, for any Interest Period for each Eurocurrency
Rate Advance comprising part of the same Borrowing, (i) an interest rate per
annum equal to the average (rounded upward to the nearest whole multiple of 1/16
of 1.00% per annum, if such average is not such a multiple) of the rate per
annum at which deposits in Dollars are offered by the principal office of each
of the Reference Banks in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period for a period equal to such Interest Period and in an amount
substantially equal to such Reference Bank’s Eurocurrency Rate Advance
comprising part of such Borrowing divided by (ii) a percentage equal to 100%
minus the Eurocurrency Rate Reserve Percentage for such Interest Period).  In
the event that the Eurocurrency Rate is to be determined by the Reference Banks,
the Eurocurrency Rate for any Interest Period for each Eurocurrency Rate Advance
comprising part of the same Borrowing shall be determined by the Designated
Agent on the basis of applicable rates furnished to and received by the
Designated Agent from the Reference Banks two Business Days before the first day
of such Interest Period, subject, however, to the provisions of Section 2.08. 
If, as to any currency, no Screen Rate shall be available for a particular
Interest Period but Screen Rates shall be available for maturities both longer
and shorter than such Interest Period, then the Screen Rate for such Interest
Period shall be the Interpolated Screen Rate.  For the avoidance of doubt,
nothing in this Agreement shall obligate any Reference Bank to provide the
information referred to in clause (i) hereof.  Notwithstanding the foregoing,
the Eurocurrency Rate shall in no event be less than zero.
6

--------------------------------------------------------------------------------



“Eurocurrency Rate Advance” means an Advance which bears interest as provided in
Section 2.06(a)(ii).


“Eurocurrency Rate Reserve Percentage” means, with respect to any Lender for any
Interest Period for any Eurocurrency Rate Advance, the reserve percentage
applicable during such Interest Period (or, if more than one such percentage
shall be so applicable, the daily average of such percentages for those days in
such Interest Period during which any such percentage shall be so applicable)
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor thereto) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for such Lender with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on Eurocurrency Rate Advances is
determined) having a term equal to such Interest Period.


“Events of Default” has the meaning specified in Section 6.01.


“Excluded Entity” means each of the Hong Kong Disneyland Entities, the Shanghai
Project Entities and the Specified Project Entities.


“Excluded Taxes” has the meaning specified in Section 2.14(a).


“Existing Credit Agreements” means, collectively (i) the Five-Year Credit
Agreement dated as of March 9, 2018, among the Guarantor, the banks, financial
institutions and other institutional lenders party thereto and JPMorgan Chase
Bank, N.A., as designated agent for the lenders thereunder, (ii) the 364-Day
Credit Agreement dated as of March 9, 2018, among the Guarantor, the banks,
financial institutions and other institutional lenders party thereto and
Citibank, N.A., as designated agent for the lenders thereunder and (iii) the
Five-Year Credit Agreement dated as of March 11, 2016, among the Guarantor, the
banks, financial institutions and other institutional lenders party thereto and
JPMorgan Chase Bank, N.A., as designated agent for the lenders thereunder,  in
each case, as such agreement may have been amended, supplemented or otherwise
modified from time to time.


“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among governmental authorities and implementing
such Sections of the Code.


“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depository institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.


“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.


“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.


“GAAP” means generally accepted accounting principles in the United States.
7

--------------------------------------------------------------------------------



“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).


“Guaranty” means a guaranty entered into by the Guarantor and the Administrative
Agent, in substantially the form of Exhibit D hereto.


“Guarantor” means The Walt Disney Company (to be renamed TWDC Enterprises 18
Corp.), a Delaware corporation.


“Hazardous Material” means (a) any petroleum or petroleum product, natural or
synthetic gas, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation or radon gas, (b) any substance defined as or
included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials”, “toxic substances”, “contaminants” or “pollutants”, or
words of similar import, under any applicable Environmental Law or (c) any other
substance exposure to which is regulated by any governmental or regulatory
authority.


“Hong Kong Disneyland Entity” means any Subsidiary of the Borrower (or, prior to
the Closing Date, of the Guarantor) and any other Person whose equity securities
or interests are owned, directly or indirectly, in whole or in part, by any
member of the Consolidated Group, the primary business of which is the direct or
indirect ownership, management, operation, design, construction and/or financing
of the recreational and commercial facilities and complex, or any part thereof
or any addition thereto, commonly known as “Hong Kong Disney”, “Hong Kong
Disneyland” or “Disneyland Resort Hong Kong”, located at Penny’s Bay on Lantau
Island, Hong Kong, which Subsidiaries and other Persons include, without
limitation, as of the date hereof, Hongkong International Theme Parks Limited,
Hong Kong Disneyland Management Limited and Walt Disney Holdings (Hong Kong)
Limited.


“Indemnified Matters” has the meaning specified in Section 8.08.


“Indemnified Party” has the meaning specified in Section 8.08.


“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or on the date of the Conversion of any Base Rate Advance into a
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below.  The duration of each such Interest Period shall be one,
two, three or six months (or, with respect to any Borrowing made less than one
month prior to the Maturity Date, the period commencing on the date of such
Borrowing and ending on the Maturity Date) as the Borrower may select, upon
notice received by the Designated Agent not later than 1:00 P.M. (New York City
time) on the third Business Day prior to the first day of such Interest Period
for each Eurocurrency Rate Advance; provided, however, that:


(i)             Interest Periods commencing on the same date for Eurocurrency
Rate Advances comprising part of the same Borrowing shall be of the same
duration;


(ii)            whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next
8

--------------------------------------------------------------------------------



succeeding Business Day; provided, however, that if such extension would cause
the last day of such Interest Period to occur in the next succeeding calendar
month, the last day of such Interest Period shall occur on the immediately
preceding Business Day;


(iii)           whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month; and


(iv)           the Borrower may not select for any Advance any Interest Period
which ends after the Maturity Date.


“Interpolated Screen Rate” means, with respect to any Eurocurrency Rate Advance
denominated in any currency for any Interest Period, a rate per annum which
results from interpolating on a linear basis between (a) the applicable Screen
Rate for the longest maturity for which a Screen Rate is available that is
shorter than such Interest Period and (b) the applicable Screen Rate for the
shortest maturity for which a Screen Rate is available that is longer than such
Interest Period.


 “IRS” means the U.S. Internal Revenue Service.


“Joint Bookrunners” means JPMorgan Chase Bank, N.A. and Citibank, N.A., as joint
bookrunners hereunder.


“Joint Lead Arrangers” means JPMorgan Chase Bank, N.A., Citibank, N.A., BNP
Paribas Securities Corp., HSBC Securities (USA) Inc. and RBC Capital Markets,
LLC, as joint lead arrangers hereunder.


“Lenders” means, collectively, the Persons listed on Schedule 2.01 and each
Eligible Assignee that shall become a party hereto pursuant to Section 8.07.


“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement which has the same effect as
a lien or security interest.


“Loan Documents” means this Agreement, the Guaranty and each Note delivered
pursuant to Section 2.17(a), in each case as amended, modified, supplemented or
restated from time to time.


“Majority Lenders” means, at any time, Lenders owed at least a majority in
interest of the aggregate unpaid principal amount of the Advances owing to the
Lenders at such time, or, if no such principal amount is outstanding at such
time, Lenders having at least a majority in interest of the Commitments at such
time; provided, however, that neither the Borrower nor any of its Affiliates, if
a Lender, shall be included in the determination of the Majority Lenders at any
time.


“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.


“Material Subsidiary” means, at any date of determination, a Subsidiary of the
Borrower (or, prior to the Closing Date, of the Guarantor) that, either
individually or together with its Subsidiaries, taken as a whole, has total
assets exceeding $250,000,000 on such date.
9

--------------------------------------------------------------------------------



“Maturity Date” means the date that is 364 calendar days following the Closing
Date, or, if the date that is 364 calendar days following the Closing Date is
not a Business Day, the Business Day immediately preceding the date that is 364
calendar days following the Closing Date.


“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower on or immediately
prior to such date.


“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.


“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower, the Guarantor or any ERISA
Affiliate is making or accruing an obligation to make contributions or has
within any of the preceding five plan years made or accrued an obligation to
make contributions.


“Multiple Employer Plan” means a single‑employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the
Borrower, the Guarantor or any ERISA Affiliate and at least one Person other
than the Borrower, the Guarantor and the ERISA Affiliates or (ii) was so
maintained and in respect of which the Borrower, the Guarantor or an ERISA
Affiliate could have liability under Section 4064 or 4069 of ERISA in the event
such plan has been or were to be terminated.


“Net Cash Proceeds” means:


(a)            with respect to any Asset Sale, the excess, if any, of (i) the
cash received in connection therewith (including any cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) payments
(including, without limitation, any premium or penalty) made to retire any Debt
that is required to be repaid in connection with the sale thereof (other than
Advances) (it being understood that, for purposes of this clause (A), a
permanent reduction of the amount of the commitments under the Bridge Credit
Agreement as a result of the receipt of Net Cash Proceeds from an Asset Sale
shall be deemed to be a payment to retire Debt in an amount equal to the
aggregate amount by which such commitments are so reduced), (B) the fees and
expenses incurred by the Consolidated Group in connection therewith (or, if such
fees or expenses have not yet then been incurred or invoiced, good faith
estimates thereof), (C) taxes paid or reasonably estimated to be payable by the
Consolidated Group in connection with such transaction, and (D) the amount of
reserves established by the Consolidated Group in good faith and pursuant to
commercially reasonable practices for adjustment in respect of the sale price of
such asset or assets or, to the extent related to such transaction, against any
liabilities under indemnification obligations, pension and other post-employment
benefit liabilities and liabilities related to environmental matters, provided
that if the amount of such reserves exceeds the amounts charged against such
reserves, then such excess, upon the determination thereof, shall then
constitute Net Cash Proceeds;


(b)            with respect to the incurrence, issuance, offering or placement
of Borrowed Debt, the excess, if any, of (i) the cash received by the
Consolidated Group in connection with such incurrence, issuance, offering or
placement over (ii) the sum of (A) payments (including, without limitation, any
premium or penalty) made to retire any Debt that is required to be repaid in
connection with such issuance, offering or placement (other than Advances), and
(B) the underwriting discounts and commissions and other fees and expenses
incurred by the Consolidated Group in connection with such issuance, offering or
placement (or, if such fees or expenses have not yet then been incurred or
invoiced, good faith estimates thereof); and
10

--------------------------------------------------------------------------------



(c)            with respect to the issuance of capital stock or other equity
interests, the excess of (i) the cash received in connection with such issuance
over (ii) the underwriting discounts and commissions and other fees and expenses
incurred by the Consolidated Group in connection with such issuance (or, if such
fees or expenses have not yet then been incurred or invoiced, good faith
estimates thereof).


“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.


“Note” has the meaning specified in Section 2.17(a).


“Notice of Borrowing” has the meaning specified in Section 2.02(a).


“NYFRB” means the Federal Reserve Bank of New York.


“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. (New York City time) on such day received by
the Designated Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.


“Other Taxes” has the meaning specified in Section 2.14(b).


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).


“Participant Register” has the meaning specified in Section 8.07(e).


“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Pub. L. 107-56 and all other laws and regulations relating to money-laundering
and terrorist activities.


“Payment Office” means such office of the Designated Agent as shall be from time
to time selected by the Designated Agent and notified by the Designated Agent to
the Borrower and the Lenders.


“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture or
other entity, or a government or any political subdivision or agency thereof.


“Plan” means a Single Employer Plan or a Multiple Employer Plan.


“Prime Rate” means the rate of interest publicly announced from time to time by
JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
11

--------------------------------------------------------------------------------



“Public Debt Rating” means, as of any date of determination, the higher rating
that has been most recently announced by either S&P or Moody’s, as the case may
be, for any class of senior, unsecured, non-credit enhanced long-term public
debt issued by the Borrower.  For purposes of the foregoing, (a) if only one of
S&P and Moody’s shall have in effect a Public Debt Rating, the Applicable Margin
and the Ticking Fee Percentage shall be determined by reference to the available
rating; (b) if neither S&P nor Moody’s shall have in effect a Public Debt
Rating, the Applicable Margin and the Ticking Fee Percentage will be set in
accordance with Level 4 under the definition of “Applicable Margin” or “Ticking
Fee Percentage”, as the case may be; (c) if the ratings established by S&P and
Moody’s shall fall within different levels, the Applicable Margin and the
Ticking Fee Percentage shall be based upon the higher rating; (d) if any rating
established by S&P or Moody’s shall be changed, such change shall be effective
as of the date on which such change is first announced publicly by the rating
agency making such change; and (e) if S&P or Moody’s shall change the basis on
which ratings are established, each reference to the Public Debt Rating
announced by S&P or Moody’s, as the case may be, shall refer to the
then‑equivalent rating by S&P or Moody’s, as the case may be.


“Purchase Agreement” means that certain Agreement and Plan of Merger dated as of
December 13, 2017, as amended and restated as of June 20, 2018 (together with
all exhibits, schedules and disclosure letters thereto) among the Guarantor,
21CF, the Borrower and certain other parties thereto.


“Purchase Agreement Representations” means the representations made by or with
respect to the Target and its subsidiaries in the Purchase Agreement as are
material to the interests of the Lenders (including, without limitation, the
representation in the first sentence of Section 3.06(a) of the Purchase
Agreement), but only to the extent that the accuracy of any such representation
is a condition to the Borrower’s (or any of its Affiliates’) obligation to close
the Target Acquisition under the Purchase Agreement and the Borrower (or any of
its Affiliates) have the right to terminate its (or such Affiliate’s)
obligations under the Purchase Agreement as a result of the failure of such
representations to be accurate or the failure of such representations to be
accurate results in a failure of a condition precedent to the Borrower’s (or
such Affiliate’s) obligations to consummate the Target Acquisition pursuant to
the Purchase Agreement.


“Reference Banks” means each of Citibank, N.A. and JPMorgan Chase Bank, N.A.,
or, in the event that fewer than two of such banks remain Lenders hereunder at
any time, any other commercial bank designated by the Borrower (with the consent
of such bank) and approved by the Majority Lenders as constituting a “Reference
Bank” hereunder, in each case, acting in its capacity as a “Reference Bank”
hereunder.


“Register” has the meaning specified in Section 8.07(c).


“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.


“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.


“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.


“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
12

--------------------------------------------------------------------------------



“Reinvestment Period” means, with respect to any Net Cash Proceeds received in
connection with any Asset Sale, the period of six months following the receipt
of such Net Cash Proceeds; provided that, in the event that, during such
six-month period, a member of the Consolidated Group enters into a binding
commitment to reinvest all or any of such Net Cash Proceeds, the Reinvestment
Period with respect to all or such portion of such Net Cash Proceeds, as the
case may be, shall be extended such that it ends on the date that is 227 days
following such six-month period.


“Repayment Limitation” has the meaning specified in Section 2.04.


“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, the treasurer or any assistant treasurer of the
Borrower.


“S&P” means S&P Global Ratings, a business unit of Standard & Poor’s Financial
Services LLC, and any successor to its rating agency business.


“Sanctions Laws” means trade or financial sanctions imposed, administered or
enforced by the Office of Foreign Assets Control (“OFAC”) of the U.S. Department
of the Treasury or similar trade or financial sanctions imposed, administered or
enforced by (a) the U.S. Department of State pursuant to the International
Emergency Economic Powers Act, Trading with the Enemy Act, United Nations
Participation Act, Foreign Narcotics Kingpin Designation Act, Comprehensive Iran
Sanctions, Accountability, and Divestment Act, Iran Threat Reduction and Syria
Human Rights Act and related executive orders and regulations, (b) Her Majesty’s
Treasury of the United Kingdom, (c) the European Union, or (d) United Nations
Security Council.


“Sanctioned Person” means any Person currently named on OFAC’s List of Specially
Designated Nationals and Blocked Persons or any entity that is 50% or more owned
by such Person; the Sanctioned Entities List maintained by the U.S. Department
of State; the Consolidated list of persons, groups and entities subject to
European Union financial sanctions maintained by the European Union External
Action Committee; the Consolidated List of Financial Sanctions Targets
maintained by Her Majesty’s Treasury of the United Kingdom; the Compendium of
United Nations Security Council Sanctions Lists.


“Screen Rate” has the meaning assigned to that term in the definition of
“Eurocurrency Rate”.


“SEC” has the meaning specified in Section 5.01(e)(i).


“Shanghai Project Entity” means any Subsidiary of the Borrower (or, prior to the
Closing Date, of the Guarantor) and any other Person whose equity securities or
interests are owned, directly or indirectly, in whole or in part, by any member
of the Consolidated Group, the primary business of which is the direct or
indirect ownership, management, operation, design, construction and/or financing
of the recreational and commercial facilities and complex or any part thereof or
any addition thereto, to be known as “Shanghai Disney”, “Shanghai Disneyland” or
“Disneyland Resort Shanghai” or by any similar name, to be located in the Pudong
New Area, Shanghai, People’s Republic of China, which Subsidiaries and other
Persons include, without limitation, as of the date hereof, Shanghai
International Theme Park Company Limited, Shanghai International Theme Park
Associated Facilities Company Limited, Shanghai International Theme Park and
Resort Management Company Limited and WD Holdings (Shanghai), LLC.


“Single Employer Plan” means a single-employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the
Borrower, the Guarantor or an ERISA Affiliate and
13

--------------------------------------------------------------------------------



no Person other than the Borrower, the Guarantor and the ERISA Affiliates or
(ii) was so maintained and in respect of which the Borrower, the Guarantor or an
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.


“Solvent” means, with respect to any Person, (i) the sum of the liabilities of
such Person does not exceed the present fair saleable value of the assets of
such Person, (ii) the capital of such Person is not unreasonably small in
relation to the business of such Person and (iii) such Person does not intend to
incur, or believe that it will incur, debts including current obligations,
beyond its ability to pay such debts as they mature in the ordinary course of
business.


“Specified Project Entity” means:


(a)            DVD Financing, Inc.;


(b)            each Affiliate of the Guarantor organized after February 25, 2004
(the “Organization Date”) (or whose business commenced after the Organization
Date) and any other Person organized after the Organization Date (or whose
business commenced after the Organization Date) whose equity securities or
interests are owned, directly or indirectly, in whole or in part, by any member
of the Consolidated Group, in each case, if:


(i)             such Affiliate or other Person has incurred Debt for the purpose
of financing all or a part of the costs of the acquisition, construction,
development or operation of a particular project (“Project Debt”);


(ii)            except for customary guarantees, keep-well agreements and
similar credit and equity support arrangements in respect of Project Debt
incurred by such Affiliate or other Person from any member of the Consolidated
Group not in excess of $150,000,000 or from third parties, the source of
repayment of such Project Debt is limited to the assets and revenues of such
particular project (or, if such particular project comprises all or
substantially all of the assets of such Affiliate or other Person, the assets
and revenues of such Affiliate or other Person); and


(iii)           the property over which Liens are granted to secure such Project
Debt, if any, consists solely of the assets and revenues of such particular
project or the equity securities or interests of such Affiliate or other Person
or a Subsidiary of the Borrower (or, prior to the Closing Date, of the
Guarantor) referred to in clause (c) below; and


(c)            each Affiliate of the Guarantor organized after the Organization
Date (or whose business commenced after the Organization Date) whose equity
securities or interests are owned, directly or indirectly, in whole or in part,
by any member of the Consolidated Group, the primary business of which is the
direct or indirect ownership, management or operation of, or provision of
services to, any Affiliate or other Person referred to in clause (b) above.


“Specified Representations” means the representations and warranties set forth
in the first sentence of Section 4.01(a) (limited to the corporate existence of
the Borrower and the Guarantor), Section 4.01(b) (other than clause (i)(x)(B),
clause (i)(y)(B) and clause (ii) thereof), the third sentence appearing in
Section 4.01(f), Section 4.01(h), Section 4.01(i) and Section 4.01(j).


“Subsidiary” means with respect to any Person, any (a) corporation (or foreign
equivalent) other than an Excluded Entity or (b) general partnership, limited
partnership or limited liability company (or foreign equivalent) other than an
Excluded Entity (each, a “Non-Corporate Entity”), in either case, of
14

--------------------------------------------------------------------------------



which more than 50% of the outstanding capital stock (or comparable interest)
having ordinary voting power (irrespective of whether at the time capital stock
(or comparable interest) of any other class or classes of such corporation or
Non-Corporate Entity shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly (through one or more
Subsidiaries) owned by such Person.  In the case of a Non-Corporate Entity, a
Person shall be deemed to have more than 50% of interests having ordinary voting
power only if such Person’s vote in respect of such interests comprises more
than 50% of the total voting power of all such interests in such Non-Corporate
Entity.  For purposes of this definition, any managerial powers or rights
comparable to managerial powers afforded to a Person solely by reason of such
Person’s ownership of general partner or comparable interests (or foreign
equivalent) shall not be deemed to be “interests having ordinary voting power”.


“Target” means 21CF.


“Target Acquisition” means the acquisition by the Borrower of the Target
pursuant to the Purchase Agreement.


“Taxes” has the meaning specified in Section 2.14(a).


“Ticking Fee Percentage” means, as of any date, the applicable rate per annum
under the caption “Ticking Fee Percentage” as determined by reference to the
Public Debt Rating in effect on such date as set forth below:


Ratings
Level
Public Debt Rating
S&P/Moody’s
Ticking Fee
Percentage
Level 1:
At least A+ by S&P /A1 by Moody’s
0.05%
Level 2:
A by S&P/A2 by Moody’s
0.05%
Level 3:
A- by S&P /A3 by Moody’s
0.07%
Level 4:
Lower than A- by S&P /A3 by Moody’s or unrated
0.10%



“Transactions” means the entry into this Agreement and the transactions
contemplated hereby, the borrowings by the Borrower under each the Commitments,
and in each case, payment of related fees costs and expenses.


“Type” has the meaning specified in the definition of “Advance”.


“United States” and “U.S.” each means the United States of America.


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.


“Write-Down and Conversion Powers” has the meaning specified in Section 8.19.


SECTION 1.02  Computation of Time Periods.  In this Agreement, in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.


SECTION 1.03  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP as in effect from time to
time; provided, however, that if any
15

--------------------------------------------------------------------------------



changes in accounting principles from those used in the preparation of the
financial statements referred to in Section 4.01(c) dated September 30, 2017,
hereafter occur by reason of the promulgation of rules, regulations,
pronouncements, opinions or other requirements of the Financial Accounting
Standards Board or the American Institute of Certified Public Accountants (or
successors thereto or agencies with similar functions) and result in a change in
the method of calculation of any financial covenant or term related thereto
contained in this Agreement, then upon the request of either the Borrower or the
Designated Agent (acting at the instruction of the Majority Lenders), the
Borrower and the Designated Agent shall enter into negotiations to amend such
financial covenant or other relevant terms of this Agreement to eliminate the
effect of any such change; provided further, however, that upon such request and
until such amendment becomes effective, such financial covenant or other
relevant terms shall be performed, observed and determined in accordance with
GAAP as in effect immediately prior to such change.


ARTICLE II


AMOUNTS AND TERMS OF THE ADVANCES


SECTION 2.01  The Advances.  Each Lender severally and not jointly agrees, on
the terms and conditions hereinafter set forth, to make an Advance to the
Borrower in Dollars on the Closing Date in a principal amount not to exceed such
Lender’s outstanding Commitment immediately prior to the making of the Advance. 
Each Borrowing shall be in an aggregate amount of $1,000,000 or an integral
multiple of $1,000,000 in excess thereof, except that any Borrowing may be in an
amount equal to the remaining unused amount of the Commitments and shall consist
of Advances of the same Type made on the same day by the Lenders ratably
according to their respective Commitment.  Upon the fulfillment of any Lender’s
obligation to make its Advance on the Closing Date in accordance with the terms
of this Agreement, such Lender’s Commitment will be terminated.  The Borrower
may prepay Advances pursuant to Section 2.04 or Section 2.10, provided that
Advances may not be reborrowed once repaid.


SECTION 2.02  Making the Advances  (a) Each Borrowing shall be made on notice,
given not later than (x) 11:00 A.M. (New York City time) on the same Business
Day as the date of a proposed Borrowing comprised of Base Rate Advances or
(y) 1:00 P.M. (New York City time) on the third Business Day prior to the date
of a proposed Borrowing comprised of Eurocurrency Rate Advances, by the Borrower
to the Designated Agent, which shall give to each Lender prompt notice thereof
by telecopier.  Each such notice of a Borrowing (a “Notice of Borrowing”) shall
be by telecopier, or by telephone confirmed immediately by telecopier, in
substantially the form of Exhibit A hereto, specifying therein the requested (i)
date of such Borrowing (which shall be a Business Day), (ii) Type of Advances
comprising such Borrowing, (iii) aggregate amount of such Borrowing and (iv) in
the case of a Borrowing comprised of Eurocurrency Rate Advances, initial
Interest Period and currency for each such Advance.  Each Lender shall, before
1:00 P.M. (New York City time) on the date of such Borrowing, make available for
the account of its Applicable Lending Office to the Designated Agent at the
Designated Agent’s Account, in same day funds, such Lender’s ratable portion of
such Borrowing.  After the Designated Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Designated Agent will make such funds available to the Borrower at the office
where the Designated Agent’s Account is maintained (or to an account of the
Borrower in the relevant jurisdiction and designated by the Borrower in the
applicable Notice of Borrowing).


(b)            Each Notice of Borrowing shall be irrevocable and binding on the
Borrower.  In the case of any Borrowing which the related Notice of Borrowing
specifies as to be comprised of Eurocurrency Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without
16

--------------------------------------------------------------------------------



limitation, any loss, cost or expense incurred by reason of the liquidation or
redeployment of deposits or other funds acquired by such Lender to fund the
Eurocurrency Rate Advance to be made by such Lender as part of such Borrowing
when such Eurocurrency Rate Advance, as a result of such failure, is not made on
such date.


(c)            Unless the Designated Agent shall have received notice from a
Lender on or prior to the date of any Borrowing that such Lender will not make
available to the Designated Agent such Lender’s ratable portion of such
Borrowing, the Designated Agent may, but shall not be required to, assume that
such Lender has made such portion available to the Designated Agent on the date
of such Borrowing in accordance with subsection (a) of this Section 2.02 and the
Designated Agent may, but shall not be required to, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount. 
If and to the extent that any Lender shall not have made such ratable portion
available to the Designated Agent, such Lender agrees to pay to the Designated
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is paid to the Designated Agent, at the
Federal Funds Rate; provided, however, that (i) within two Business Days after
any Lender shall fail to make such ratable portion available to the Designated
Agent, the Designated Agent shall notify the Borrower of such failure and (ii)
if such Lender shall not have paid such corresponding amount to the Designated
Agent within two Business Days after such demand is made of such Lender by the
Designated Agent, the Borrower agrees to repay to the Designated Agent forthwith
upon demand by the Designated Agent to the Borrower such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the Designated
Agent, at the interest rate applicable at the time to Advances comprising such
Borrowing.  If and to the extent such corresponding amount shall be paid by such
Lender to the Designated Agent in accordance with this Section 2.02(c), such
amount shall constitute such Lender’s Advance as part of such Borrowing for all
purposes of this Agreement.


(d)            The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.


SECTION 2.03  Fees.


(a)            Ticking Fee.  The Borrower agrees to pay to each Lender, subject
to Section 2.21(a)(i), a ticking fee, which shall commence accruing on the
Effective Date, at a rate per annum equal to the Ticking Fee Percentage on the
aggregate daily amount of such Lender’s undrawn Commitments (if any), payable
quarterly in arrears on the first Business Day of each January, April, July and
October, and on the earlier of (x) the date the aggregate Commitments terminate
in full or are otherwise reduced to zero and (y) the Closing Date.


(b)            [Intentionally Omitted].


(c)            Additional Fees.  The Borrower shall pay to the Designated Agent
and each Joint Lead Arranger for their account (or that of their applicable
Affiliate) such fees as may from time to time be agreed between any of the
Consolidated Group and the Designated Agent and/or such Joint Lead Arranger.


SECTION 2.04  Termination and Reduction of Commitments; Mandatory Prepayments.


17

--------------------------------------------------------------------------------



(a)            Unless previously terminated, the Commitments shall terminate in
full at 5:00 p.m., New York City time, on the earliest of (i) the date that is
five (5) business days after the “Termination Date” (as defined in the Purchase
Agreement as in effect on the Commitment Letter Date, including as the same may
be extended in accordance with the provisions of the Purchase Agreement as in
effect on the Commitment Letter Date), (ii) the closing of the Target
Acquisition with or without the use of the Advances or the Commitments (provided
that the foregoing shall not prohibit the Borrower from drawing the Advances on
the date on which the Target Acquisition so closes), (iii) written notice by the
Borrower or the Guarantor to the Joint Lead Arrangers that it has abandoned the
Target Acquisition and (iv) the termination of the Purchase Agreement prior to
closing of the Target Acquisition or the termination of the Guarantor’s (or any
of the Guarantor’s Affiliates’) obligations under the Purchase Agreement to
consummate the Target Acquisition in accordance with the terms thereof.  Any
termination of the Commitments shall be permanent.


(b)            Ratable Reduction or Termination. The Borrower may at any time
terminate or reduce in whole or in part the unused portion of any Commitments of
the Lenders without premium or penalty; provided that the aggregate reduction of
any Commitments shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 (or, if less, an aggregate amount that
is equal to the entire unused balance of the Commitments).


(c)            The Borrower shall notify the Designated Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section 2.04 at
least two Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Designated Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section 2.04 shall be irrevocable; provided that any such notice
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, the consummation of any other
financing, sale or other transaction, or the availability of a source of funds
for the prepayment of Advances (if any), in which case such notice may be
revoked by the Borrower (by notice to the Designated Agent on or prior to the
specified effective date of such Commitment reduction or termination) if such
condition is not satisfied. Any termination or reduction of Commitments shall be
permanent. Each reduction of any Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.


(d)            Mandatory Prepayment.  Any outstanding Advances shall be prepaid
or, prior to the Closing Date, the Commitments shall be reduced, in each case,
on a dollar-for-dollar basis within three Business Days following (in the case
of a prepayment of Advances) or at the time of (in the case of a reduction of
Commitments) receipt by the Consolidated Group after the date hereof of any Net
Cash Proceeds (or in the case of clause (i) below, commitments) referred to in
this paragraph (d):


(i)             [reserved];


(ii)            from 100.0% of the Net Cash Proceeds actually received by the
Consolidated Group from Asset Sales in respect of the 21CF RSN Assets; and


(iii)           from 100.0% of the Net Cash Proceeds actually received by the
Consolidated Group from Asset Sales outside the ordinary course of business
(except for (A) Asset Sales between or among the Consolidated Group, (B) leases,
licenses, subleases and sublicenses, (C) Asset Sales, the Net Cash Proceeds of
which do not exceed $2,000,000,000 in the aggregate and (D) Asset Sales in
respect of the 21CF RSN Assets); provided that such Net Cash Proceeds shall not
be required to be so applied on such date to the extent that such Net Cash
Proceeds are used to acquire, maintain, develop, construct, improve, upgrade or
repair tangible or intangible assets useful in the business
18

--------------------------------------------------------------------------------



of the Consolidated Group, in each case within the Reinvestment Period;
provided, further, that if all or any portion of such Net Cash Proceeds are not
so used within the Reinvestment Period, such remaining portion not so used shall
be applied on the date that is 10 Business Days after the last day of the
Reinvestment Period as a mandatory repayment of principal of outstanding
Advances as provided above in this Section 2.04(d)(iii).


Notwithstanding the foregoing or anything else to the contrary contained herein
or otherwise, other than any mandatory prepayment or Commitment reduction
required hereunder in respect of Net Cash Proceeds resulting from Asset Sales in
respect of 21CF RSN Assets, no mandatory prepayment or Commitment reduction
shall be applied or required hereunder prior to the Bridge Credit Agreement
Termination Time.


All mandatory prepayments and Commitment reductions shall be applied without
penalty or premium (except for breakage costs required pursuant to
Section 8.04(b) and accrued interest, if any) and will be applied pro rata among
the Lenders.  Mandatory prepayments of the Advances may not be reborrowed.


If the Net Cash Proceeds are received by a Foreign Subsidiary of the Borrower or
any other Subsidiary of such Foreign Subsidiary, the Commitments shall only be
reduced (or the Advances prepaid) to the extent that (i) such Net Cash Proceeds
can be promptly transferred to the Borrower without adverse tax consequences to
Borrower and any of its Subsidiaries and (ii) such transfer would not be
prohibited or restricted by applicable law, rule or regulation or contract or
the organizational documents of such Foreign Subsidiary (in the case of
clauses (i) and (ii), as reasonably determined by the Borrower in good faith)
(each, a “Repayment Limitation”); it being understood that if such Repayment
Limitation exists, upon such Repayment Limitation ceasing to apply, the
Commitments will be immediately reduced or, if applicable, the Advances will be
repaid within three Business Days thereof, in the manner set forth above as if
such Net Cash Proceeds were received by the Borrower on the date such Repayment
Limitation ceased to exist.


The Borrower shall give the Designated Agent prompt written notice of any
mandatory Commitment reduction or prepayment of Advances under this Section
2.04(d), which notice shall be accompanied by a reasonably detailed calculations
of the applicable Net Cash Proceeds.


SECTION 2.05  Repayment of Advances.  The Borrower shall repay to each Lender on
the Maturity Date the aggregate principal amount of the Advances owing to such
Lender on such date.


SECTION 2.06  Interest on Advances.  (a) Scheduled Interest.  The Borrower shall
pay to each Lender interest on the unpaid principal amount of each Advance owing
to such Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:


(i)            Base Rate Advances.  During such periods as such Advance is a
Base Rate Advance, a rate per annum equal at all times to the sum of (A) the
Base Rate and (B) the Applicable Margin in effect from time to time, payable
quarterly in arrears on the first Business Day of each January, April, July and
October during such periods and on the date such Base Rate Advance shall be
Converted or paid in full.


(ii)            Eurocurrency Rate Advances.  During such periods as such Advance
is a Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurocurrency Rate for
such Interest Period for such Advance and (B) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on the
date
19

--------------------------------------------------------------------------------



which occurs three months after the first day of such Interest Period and on the
date such Eurocurrency Rate Advance shall be Converted or paid in full.


(b)            Default Interest.  The Borrower shall pay interest on the unpaid
principal amount of each Advance that is not paid when due and on the unpaid
amount of all interest, fees and other amounts payable hereunder that is not
paid when due, payable on demand of the Designated Agent or the Majority
Lenders, at a rate per annum equal at all times to (i) in the case of any amount
of principal, 2.00% per annum above the rate per annum required to be paid on
such Advance immediately prior to the date on which such amount became due and
(ii) to the fullest extent permitted by law, in the case of all other amounts,
2.00% per annum above the rate of interest applicable to Base Rate Advances in
effect from time to time.


SECTION 2.07  [Intentionally Omitted.]


SECTION 2.08  Interest Rate Determination. (a)  If requested, each Reference
Bank may, but shall not be required to, furnish to the Designated Agent timely
information for the purpose of determining each Eurocurrency Rate.  Subject to
clause (c) below, if any one or more of the Reference Banks shall not furnish
such timely information to the Designated Agent for the purpose of determining
such interest rate, the Designated Agent shall determine such interest rate on
the basis of timely information furnished by the remaining Reference Banks.


(b)            The Designated Agent shall give prompt notice to the Borrower and
the Lenders of (i) the applicable interest rate determined by the Designated
Agent and (ii) subject to Section 2.13(b), the details of such determination for
purposes of Sections 2.06(a)(i) and/or 2.06(a)(ii).


(c)            If at any time when the Eurocurrency Rate is being determined by
reference to rates furnished by the Reference Banks in accordance with the
definition of “Eurocurrency Rate”, fewer than two Reference Banks furnish timely
information to the Designated Agent for purposes of determining the Eurocurrency
Rate for any Eurocurrency Rate Advances, (i) the Designated Agent shall
forthwith notify the Borrower and the Lenders that the interest rate cannot be
determined for such Eurocurrency Rate Advances, (ii) each such Advance will
automatically, on the last day of the then-existing Interest Period therefor,
Convert into a Base Rate Advance (or, if such Advance is then a Base Rate
Advance, will continue as a Base Rate Advance), and (iii) the obligation of the
Lenders to make, or to Convert Advances into, Eurocurrency Rate Advances shall
be suspended until the Designated Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist.


(d)            If, with respect to any Eurocurrency Rate Advances, (i) the
Designated Agent shall be unable to determine the Eurocurrency Rate as
contemplated hereby or (ii) the Majority Lenders notify the Designated Agent
that (A) they are unable to obtain matching deposits in Dollars in the London
interbank market at or about 11:00 A.M. (London time) on the second Business Day
before the making of a Borrowing in sufficient amounts to fund their respective
Eurocurrency Rate Advances as a part of such Borrowing during its Interest
Period or (B) the Eurocurrency Rate for any Interest Period for such Advances
will not adequately reflect the cost to such Majority Lenders (which cost each
such Majority Lender reasonably determines in good faith is material) of making,
funding or maintaining their respective Eurocurrency Rate Advances for such
Interest Period, the Designated Agent shall forthwith so notify the Borrower and
the Lenders, whereupon, unless, in the case of a development referred to in the
preceding clause (ii)(B), the Applicable Margin shall be increased to reflect
such costs as determined by such Majority Lenders and as agreed by the Borrower,
and in any event subject to clause (e) below, (A) the obligation of the Lenders
to make or continue at the end of the Interest Period, or to Convert Base Rate
Advances into, Eurocurrency Rate Advances shall be suspended until the
Designated Agent shall notify the Borrower and
20

--------------------------------------------------------------------------------



the Lenders that the circumstances causing such suspension no longer exist and
(B) the Borrower will, on the last day of the then-existing Interest Period
therefor, either (x) prepay such Advances or (y) Convert such Advances into Base
Rate Advances.  The Designated Agent shall use reasonable efforts to determine
from time to time whether the circumstances causing such suspension no longer
exist and, promptly after the Designated Agent knows that the circumstances
causing such suspension no longer exist, the Designated Agent shall notify the
Borrower and the Lenders.


(e)            If at any time the Designated Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (d)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause
(d)(i) have not arisen but either (w) the supervisor for the administrator of
the Screen Rate has made a public statement that the administrator of the Screen
Rate is insolvent (and there is no successor administrator that will continue
publication of the Screen Rate), (x) the administrator of the Screen Rate has
made a public statement identifying a specific date after which the Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the Screen Rate), (y)
the supervisor for the administrator of the Screen Rate has made a public
statement identifying a specific date after which the Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the Screen Rate or a Governmental Authority having jurisdiction
over the Designated Agent has made a public statement identifying a specific
date after which the Screen Rate shall no longer be used for determining
interest rates for loans, then the Designated Agent and the Borrower shall
endeavor to establish an alternate rate of interest to the Eurocurrency Rate
that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin).  Notwithstanding anything to
the contrary in Section 8.01, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Designated Agent shall not have received, within five Business Days of the date
notice of such alternate rate of interest is provided to the Lenders, a written
notice from the Majority Lenders stating that such Majority Lenders object to
such amendment.  Until an alternate rate of interest shall be determined in
accordance with this clause (e) (but, in the case of the circumstances described
in clause (ii) of the first sentence of this clause (e), only to the extent the
Screen Rate and such Interest Period is not available or published at such time
on a current basis), clauses (A) and (B) of clause (d) shall be applicable. 
Notwithstanding the foregoing, if any alternate rate of interest established
pursuant to this clause (e) (without giving effect to the Applicable Margin or
any alternative spread that may have been agreed upon over the applicable
Lenders’ deemed cost of funds) shall be less than zero, such rate shall be
deemed to be zero for all purposes of this Agreement.


(f)            If the Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Designated
Agent will forthwith so notify the Borrower and the Lenders and such Advances
will automatically, on the last day of the then-existing Interest Period
therefor, be Converted into Base Rate Advances.


(g)            Upon the occurrence and during the continuance of any Event of
Default under Section 6.01(a), (i) each Eurocurrency Rate Advance will
automatically, on the last day of the then-existing Interest Period therefor, be
Converted into a Base Rate Advance and (ii) the obligation of the Lenders to
make, or to Convert Advances into, Eurocurrency Rate Advances shall be
suspended.


SECTION 2.09  Optional Conversion of Advances.  The Borrower may on any Business
Day, upon notice given to the Designated Agent not later than (i) 11:00 A.M.
(New York City time) on the
21

--------------------------------------------------------------------------------



same Business Day as the date of the proposed Conversion in the case of a
Conversion of Eurocurrency Rate Advances into Base Rate Advances and
(ii) 1:00 P.M. (London time) on the third Business Day prior to the date of the
proposed Conversion in the case of a Conversion of Base Rate Advances into
Eurocurrency Rate Advances or of Eurocurrency Rate Advances of one Interest
Period into Eurocurrency Rate Advances of another Interest Period, as the case
may be, and subject to the provisions of Sections 2.08 and 2.12, Convert all
Advances of one Type comprising the same Borrowing into Advances of the other
Type; provided, however, that any Conversion of any Eurocurrency Rate Advances
into Base Rate Advances or into Eurocurrency Rate Advances of another Interest
Period shall be made on, and only on, the last day of an Interest Period for
such Eurocurrency Rate Advances.  Promptly upon receipt from the Borrower of a
notice of a proposed Conversion hereunder, the Designated Agent shall give
notice of such proposed Conversion to each Lender.  Each such notice of a
Conversion shall, within the restrictions set forth above, specify (x) the date
of such Conversion (which shall be a Business Day), (y) the Advances to be
Converted and (z) if such Conversion is into Eurocurrency Rate Advances, the
duration of the initial Interest Period for each such Advance.  The Borrower may
Convert all Eurocurrency Rate Advances of any one Lender into Base Rate Advances
of such Lender in accordance with the provisions of Section 2.12 by complying
with the procedures set forth therein and in this Section 2.09 as though each
reference in this Section 2.09 to Advances of any Type were to such Advances of
such Lender.  Each such notice of Conversion shall, subject to the provisions of
Sections 2.08 and 2.12, be irrevocable and binding on the Borrower.


SECTION 2.10   Prepayments of Advances.  The Borrower may, upon not less than
(i) the same Business Day’s notice to the Designated Agent received not later
than 11:00 A.M. (New York City time) in the case of Borrowings consisting of
Base Rate Advances or (ii) three Business Days’ notice to the Designated Agent
received not later than 1:00 P.M. (New York City time) in the case of Borrowings
consisting of Eurocurrency Rate Advances, stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given the
Borrower shall, prepay the outstanding principal amounts of the Advances
constituting part of the same Borrowings in whole or ratably in part, together
with accrued interest to the date of such prepayment on the principal amount
prepaid; provided, however, that (x) each partial prepayment shall be in an
aggregate principal amount of $1,000,000 or an integral multiple of $1,000,000
in excess thereof and (y) in the case of any such prepayment of Eurocurrency
Rate Advances, the Borrower shall be obligated to reimburse the Lenders in
respect thereof pursuant to Section 8.04(b).


SECTION 2.11   Increased Costs.  (a) If, after the date hereof, due to either
(i) the introduction of or any change (other than any change by way of
imposition or increase of reserve requirements included in the Eurocurrency Rate
Reserve Percentage) in or in the interpretation of any law or regulation or (ii)
the compliance with any hereafter promulgated guideline or request from any
central bank or other Governmental Authority, including, without limitation, any
agency of the European Union or similar monetary or multinational authority
(whether or not having the force of law), which guideline or request (x)
imposes, modifies or deems applicable any reserve, special deposit or similar
requirement against assets held by, deposits with or for the account of or
credit extended by any Lender or (y) imposes on any Lender any other condition
regarding this Agreement (including any assessment or charge on or with respect
to the Commitments or Advances, deposits or liabilities incurred to fund
Advances, assets consisting of Advances (but not unrelated assets) or capital
attributable thereto), there shall be any increase in the cost (excluding any
allocation of corporate overhead) to any Lender (which cost such Lender
reasonably determines in good faith is material) of agreeing to make or making,
funding or maintaining Eurocurrency Rate Advances, then such Lender shall so
notify the Borrower promptly after such Lender knows of such increased cost and
determines that such cost is material and the Borrower shall from time to time,
upon demand by such Lender (with a copy of such demand to the Designated Agent),
pay to the Designated Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost.  A certificate of
such Lender as to the amount of such increased cost in reasonable detail and
stating the basis upon which such amount has been calculated and certifying that
such Lender’s
22

--------------------------------------------------------------------------------



method of allocating such costs is fair and reasonable and that such Lender’s
demand for payment of such costs hereunder is not inconsistent with its
treatment of other borrowers which, as a credit matter, are substantially
similar to the Borrower and which are subject to similar provisions, submitted
to the Borrower and the Designated Agent by such Lender, shall be conclusive and
binding for all purposes hereof, absent manifest error.  Notwithstanding the
foregoing, the Borrower shall not be required to pay any amount under this
Section 2.11 relating to (i) costs that are Excluded Taxes or are subject to
indemnification under Section 2.14 or (ii) reserve requirements that are
included in the Eurocurrency Rate Reserve Percentage.


(b)            If, after the date hereof, either (i) the introduction of or
change in or in the interpretation of any law or regulation or (ii) the
compliance by any Lender with any hereafter promulgated guideline or request
from any central bank or other Governmental Authority, including, without
limitation, any agency of the European Union or similar monetary or
multinational authority (whether or not having the force of law), affects or
would affect the amount of capital or liquidity required or expected to be
maintained by such Lender or any entity controlling such Lender and the amount
of such capital or liquidity is materially increased by or based upon the
existence of such Lender’s commitment to lend hereunder and other commitments of
this type, then such Lender shall so notify the Borrower promptly after such
Lender makes such determination and, upon demand by such Lender (with a copy of
such demand to the Designated Agent), the Borrower shall pay to such Lender
within five days from the date of such demand, from time to time as specified by
such Lender, additional amounts sufficient to compensate such Lender or such
controlling entity in the light of such circumstances, to the extent that such
Lender reasonably determines in good faith such increase in capital or liquidity
to be material and allocable to the existence of such Lender’s commitment to
lend hereunder.  A certificate of such Lender as to such amount in reasonable
detail and stating the basis upon which such amount has been calculated and
certifying that such Lender’s method of allocating such increase of capital is
fair and reasonable and that such Lender’s demand for payment of such increase
of capital hereunder is not inconsistent with its treatment of other borrowers
which, as a credit matter, are substantially similar to the Borrower and which
are subject to similar provisions, submitted to the Borrower and the Designated
Agent by such Lender, shall be conclusive and binding for all purposes hereof,
absent manifest error.


(c)            The Borrower shall not be obligated to pay under this
Section 2.11 any amounts which relate to costs or increases of capital incurred
prior to the 12  months immediately preceding the date of demand for payment of
such amounts by any Lender, unless the applicable law, regulation, guideline or
request resulting in such costs or increases of capital is imposed
retroactively.  In the case of any law, regulation, guideline or request which
is imposed retroactively, the Lender making demand for payment of any amount
under this Section 2.11 shall notify the Borrower not later than 12 months from
the date that such Lender should reasonably have known of such law, regulation,
guideline or request and the Borrower’s obligation to compensate such Lender for
such amount is contingent upon such Lender so notifying the Borrower; provided,
however, that any failure by such Lender to provide such notice shall not affect
the Borrower’s obligations under this Section 2.11 with respect to amounts
resulting from costs or increases of capital incurred after the date which
occurs 12 months immediately preceding the date on which such Lender notified
the Borrower of such law, regulation, guideline or request.


(d)            If any Lender shall subsequently recoup any costs (other than
from the Borrower) for which such Lender has theretofore been compensated by the
Borrower under this Section 2.11, such Lender shall remit to the Borrower an
amount equal to the amount of such recoupment.  Amounts required to be paid by
the Borrower pursuant to this Section 2.11 shall be paid in addition to, and
without duplication of, any amounts required to be paid pursuant to
Section 2.14.


(e)            For purposes hereof, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith
23

--------------------------------------------------------------------------------



and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be changes in law or regulation referred to in paragraphs (a) and (b) of this
Section, regardless of the date enacted, adopted, promulgated or issued.


(f)            Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.11 shall survive the payment in full (after the Maturity Date) of
all payment obligations of the Borrower in respect of Advances hereunder.


SECTION 2.12  Illegality.  Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Designated Agent that the introduction
of or any change in or in the interpretation of any law or regulation after the
date hereof makes it unlawful, or any central bank or other Governmental
Authority asserts that it is unlawful, for any Lender or its Eurocurrency
Lending Office to perform its obligations hereunder to make Eurocurrency Rate
Advances or to fund or maintain Eurocurrency Rate Advances, (a) the obligation
of such Lender to make, or to Convert Base Rate Advances into, Eurocurrency Rate
Advances shall be suspended until such Lender shall notify the Designated Agent,
and the Designated Agent shall notify the Borrower and the other Lenders, that
the circumstances causing such suspension no longer exist (which notice shall be
given promptly after the Designated Agent has been advised by such Lender that
the circumstances causing such suspension no longer exist) and (b) the Borrower
shall forthwith prepay in full all Eurocurrency Rate Advances of such Lender
then outstanding, together with interest accrued thereon, unless, in the case of
a Eurocurrency Rate Advance, the Borrower, within five Business Days of notice
from the Designated Agent or, if permitted by law, on and as of the last day of
the then-existing Interest Period for such Eurocurrency Rate Advance, Converts
it into a Base Rate Advance.


SECTION 2.13  Payments and Computations.  (a) The Borrower shall make each
payment hereunder (and under the Notes, if any), irrespective of any right of
set-off or counterclaim, not later than 1:00 P.M. (New York City time) at the
Payment Office on the day when due, in Dollars to the Designated Agent, by
deposit of such funds to the Designated Agent’s Account in same day funds.  The
Designated Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or fees ratably (other than
amounts payable pursuant to Sections  2.11, 2.14, 8.04 and 8.08) to the Lenders
for the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement.  Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 8.07(d), from and after the effective date
specified in such Assignment and Acceptance, the Designated Agent shall make all
payments hereunder and under the Notes, if any, issued in connection therewith
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.


(b)            All computations of interest based on clause (a) of the
definition of “Base Rate” shall be made by the Designated Agent on the basis of
a year of 365 or 366 days, as the case may be and all computations of interest
based on the Eurocurrency Rate with respect to Advances, the NYFRB Rate, the
Federal Funds Rate or the Overnight Bank Funding Rate and of fees shall be made
by the Designated Agent, on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable.  Each
determination by the Designated Agent of an interest rate hereunder shall be
conclusive and binding for all purposes hereof, absent manifest error (it being
understood and agreed that, with respect to any Reference
24

--------------------------------------------------------------------------------



Bank, nothing in this Agreement shall require the Designated Agent to disclose
to any other party hereto (other than the Borrower) any information regarding
such Reference Bank or any rate provided by such Reference Bank in accordance
with the definition of “Eurocurrency Rate”, including, without limitation,
whether such Reference Bank has provided a rate or the rate provided by any such
Reference Bank).


(c)            Whenever any payment hereunder or under the Notes, if any, shall
be stated to be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of the payment of interest or fees, as
the case may be; provided, however, that if such extension would cause payment
of interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the immediately
preceding Business Day.


(d)            Unless the Designated Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Designated Agent may
assume that the Borrower has made such payment in full to the Designated Agent
on such date and the Designated Agent may, but shall not be required to, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent that the Borrower shall not have so made such payment in full to the
Designated Agent, each Lender shall repay to the Designated Agent, forthwith on
demand, such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Designated Agent, at the Federal
Funds Rate.


SECTION 2.14 Taxes.  (a) Subject to Section 2.14(f) below, any and all payments
by the Borrower hereunder or under the Notes, if any, shall be made, in
accordance with Section 2.13, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding (i) in the
case of each Lender and the Designated Agent, taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
imposed on its income, and franchise taxes imposed on it, by the jurisdiction
under the laws of which such Lender or the Designated Agent, as the case may be,
is organized or any political subdivision thereof, (ii) in the case of each
Lender and the Designated Agent, taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, imposed on its income,
and franchise taxes imposed on it by the jurisdiction of such Lender’s
Applicable Lending Office or any political subdivision thereof or by any other
jurisdiction in which such Lender or the Designated Agent, as the case may be,
is doing business that is unrelated to this Agreement, (iii) in the case of a
Lender and the Designated Agent, U.S. federal withholding taxes imposed on
amounts payable to or for the account of such recipient with respect to an
applicable interest in this Agreement, an Advance or a Commitment pursuant to a
law in effect on the date on which (A) such recipient acquires such interest in
this Agreement, Advance or Commitment, or (B) such recipient changes its lending
office, except in each case to the extent that, pursuant to this Section 2.14,
amounts with respect to such taxes, levies, imposts, deductions, charges or
withholding, and all liabilities with respect thereto, were payable either to
such recipient’s assignor immediately before such Lender or the Designated Agent
became a party hereto or to such Lender or the Designated Agent immediately
before it changed its lending office, and (iv) in the case of each Lender and
the Designated Agent or other recipient of payments hereunder, any withholding
taxes imposed under FATCA (all such excluded taxes, levies, imposts, deductions,
charges and liabilities being referred to as “Excluded Taxes”, and all taxes
levies, imposts, deductions, charges, withholdings and liabilities that are not
Excluded Taxes being referred to as “Taxes”).  Subject to Section 2.14(f) below,
if the Borrower shall be required by law to deduct any Taxes from or in respect
of any sum payable hereunder to any Lender or the Designated Agent, as the case
may be, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions of Taxes (including deductions of Taxes
applicable to additional sums payable under this Section 2.14)
25

--------------------------------------------------------------------------------



such Lender or the Designated Agent, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the Borrower shall make such deductions and (iii) the Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.


(b)            In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under the Notes,
if any, or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement or the Notes, if any (hereinafter referred to as
“Other Taxes”).


(c)            (i)             Subject to Section 2.14(f), the Borrower will
indemnify each Lender and the Designated Agent for the full amount of Taxes or
Other Taxes (including, without limitation, any Taxes or Other Taxes imposed by
any jurisdiction on amounts payable under this Section 2.14) paid by such Lender
or the Designated Agent, as the case may be, and any liability (including
penalties (to the extent not imposed as a result of such Lender’s or the
Designated Agent’s gross negligence or willful misconduct), interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted.  This indemnification shall
be made within 30 days from the date such Lender or the Designated Agent, as the
case may be, makes written demand therefor.
 
 (ii)            Each Lender will severally indemnify the Designated Agent,
within 10 days after demand therefor, for (A) any Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Designated Agent for such Taxes and without limiting the obligation of the
Borrower to do so), (B) any taxes attributable to such Lender’s failure to
comply with the provisions of Section 8.07(e) relating to the maintenance of a
Participant Register and (C) any Excluded Taxes that are attributable to such
Lender, in each case, that are payable or paid by the Designated Agent in
connection with this Agreement, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Designated Agent shall be conclusive absent manifest error.  Each Lender hereby
authorizes the Designated Agent to set off and apply any and all amounts at any
time owing to such Lender under this Agreement or otherwise payable by the
Designated Agent to the Lender from any other source against any amount due to
the Designated Agent under this Section 2.14(c)(ii).


(d)            Within 30 days after the date of any payment of Taxes, the
Borrower will furnish to the Designated Agent, at its address referred to in
Section 8.02, the original or a certified copy of a receipt evidencing payment
thereof, to the extent that such a receipt is issued, or if such receipt is not
issued, other evidence of payment thereof that is reasonably satisfactory to the
Designated Agent.


(e)            (i)             Each Lender that is a U.S. Person shall deliver
to the Borrower and the Designated Agent on or prior to the date of its
execution and delivery of this Agreement, and each such Lender that is not a
party hereto on the date hereof shall deliver to the Borrower and the Designated
Agent on or prior to the date on which such Lender becomes a Lender hereunder
pursuant to Section  8.07 two true, accurate and complete original signed copies
of IRS Form W-9 for purposes of certifying that such Lender is exempt from
United States backup withholding tax on payments pursuant to this Agreement. 
Each Lender that is not a U.S. Person shall deliver to the Borrower and the
Designated Agent on or prior to the date of its execution and delivery of this
Agreement, and each such Lender that is not a party hereto on the date hereof
shall deliver to the Borrower and the Designated Agent on or prior to the date
on which such Lender becomes a Lender hereunder pursuant to Section  8.07 two
true, accurate and complete original signed copies of (A) IRS Form W-8BEN or IRS
Form W-8BEN-E  (or any successor or substitute form or forms required under the
Code or the applicable regulations promulgated thereunder), (B) IRS Form W-8ECI
26

--------------------------------------------------------------------------------



(or any successor or substitute form or forms required under the Code or the
applicable regulations promulgated thereunder) or (C) IRS Form W-8IMY (or any
successor or substitute form or forms required under the Code or the applicable
regulations promulgated thereunder) accompanied by IRS Form W-9, IRS Form
W-8BEN, IRS Form W-8BEN-E or IRS Form W-8ECI, as appropriate, in each case for
purposes of certifying that such Lender is exempt from United States withholding
tax on payments pursuant to this Agreement.  As applicable, each Lender further
agrees to deliver to the Borrower and the Designated Agent from time to time, as
reasonably requested by the Borrower or the Designated Agent, and in any case
before or promptly upon the occurrence of any events requiring a change in the
most recent form previously delivered pursuant to this Section 2.14(e), a true,
accurate and complete original signed copy of (A) IRS Form W-9 (or any successor
or substitute form or forms required under the Code or the applicable
regulations promulgated thereunder), (B) IRS Form W-8BEN or IRS Form W-8BEN-E
(or any successor or substitute form or forms required under the Code or the
applicable regulations promulgated thereunder), (C) within 15 days prior to
every third anniversary of the date of delivery of the initial IRS Form W-8ECI
by such Lender (or more often if required by law) on which this Agreement is
still in effect, IRS Form W-8ECI (or any successor or substitute form or forms
required under the Code or the applicable regulations promulgated thereunder) or
(D) IRS Form W-8IMY(or any successor or substitute form or forms required under
the Code or the applicable regulations promulgated thereunder) accompanied by
IRS Form W-9, IRS Form W-8BEN, IRS Form W-8BEN-E or IRS Form W-8ECI, as
appropriate, in each case for purposes of certifying that such Lender is exempt
from United States withholding tax on payments pursuant to this Agreement.  If
any form or document referred to in this Section 2.14(e)(i) requires the
disclosure of information, other than information necessary to compute the tax
payable and information required on the date hereof by IRS Forms W-9, W-8BEN,
W-8BEN-E, W-8ECI or W-8IMY, that any Lender reasonably considers to be
confidential, such Lender promptly shall give notice thereof to the Borrower and
the Designated Agent and shall not be obligated to include in such form or
document such confidential information; provided that such Lender certifies to
the Borrower that the failure to disclose such confidential information does not
increase the obligations of the Borrower under this Section 2.14.
 
 (ii)            If a payment made to a Lender under this Agreement would be
subject to United States withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Designated Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Designated Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Designated
Agent as may be necessary for the Borrower and the Designated Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this
Section 2.14(e)(ii) “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.


(f)            Notwithstanding any other provision of this Section 2.14 to the
contrary, for any period with respect to which a Lender has failed to provide
the Borrower with the appropriate form described in Section 2.14(e) establishing
its exemption from United States withholding tax or backup withholding tax on
payments hereunder (other than if such failure is due to a change in law
occurring subsequent to the date on which such form originally was required to
be provided), such Lender shall not be entitled to any payments under this
Section 2.14 with respect to United States withholding taxes; provided, however,
that should a Lender become subject to United States withholding taxes because
of its failure to deliver a form required hereunder, the Borrower shall take
such steps as such Lender shall reasonably request to assist such Lender to
recover such United States withholding taxes.


27

--------------------------------------------------------------------------------



(g)            Without affecting its rights under this Section 2.14 or any other
provision of this Agreement, each Lender agrees that if any Taxes or Other Taxes
are imposed and required by law to be paid or to be withheld from any amount
payable to any Lender or its Applicable Lending Office with respect to which the
Borrower would be obligated pursuant to this Section 2.14 to increase any
amounts payable to such Lender or to pay any such Taxes or Other Taxes, such
Lender shall use reasonable efforts to select an alternative Applicable Lending
Office which would not result in the imposition of such Taxes or Other Taxes;
provided, however, that no Lender shall be obligated to select an alternative
Applicable Lending Office if such Lender determines that (i) as a result of such
selection, such Lender would be in violation of an applicable law, regulation or
treaty, or would incur unreasonable additional costs or expenses, or (ii) such
selection would be inadvisable for regulatory reasons or inconsistent with the
interests of such Lender.


(h)            Each Lender agrees with the Borrower that it will take all
reasonable actions by all usual means (i) to secure and maintain the benefit of
all benefits available to it under the provisions of any applicable double tax
treaty concluded by the United States to which such Lender may be entitled by
reason of the location of such Lender’s Applicable Lending Office or its place
of incorporation or its status as an enterprise of any jurisdiction having any
such applicable double tax treaty, if such benefit would reduce the amount
payable by the Borrower in accordance with this Section 2.14, and (ii) otherwise
to cooperate with the Borrower to minimize the amount payable by the Borrower
pursuant to this Section 2.14; provided, however, that no Lender shall be
obliged to disclose to the Borrower any information regarding its tax affairs or
tax computations or to reorder its tax affairs or tax planning pursuant hereto.


(i)             If any party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.14 (including by the payment of
additional amounts pursuant to this Section 2.14), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.14(i) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this Section 2.14(i), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 2.14(i) the
payment of which would place the indemnified party in a less favorable net
after-tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.


(j)             Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.14 shall survive the payment in full of the principal and
interest on all Advances and the termination of this Agreement until such date
as all applicable statutes of limitations (including any extensions thereof)
have expired with respect to such agreements and obligations of the Borrower
contained in this Section 2.14.


SECTION 2.15  Sharing of Payments, etc.  If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off or
otherwise) on account of the Advances made by it (other than pursuant to
Section 2.11, 2.14, 8.04 or 8.08) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances made by them
as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the
28

--------------------------------------------------------------------------------



purchase price to the extent of such recovery, together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.  The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.


SECTION 2.16  Mandatory Assignment by a Lender; Mitigation.  If any Lender (a)
requests from the Borrower either reimbursement for increased costs pursuant to
Section 2.11, or payment of or reimbursement for Taxes pursuant to Section 2.14,
or if any Lender notifies the Designated Agent that it is unlawful for such
Lender or its Eurocurrency Lending Office to perform its obligations hereunder
pursuant to Section 2.12, (b) has failed to consent to a proposed amendment,
waiver or consent that under Section 8.01 requires the consent of all the
Lenders (or all the affected Lenders) and with respect to which the Majority
Lenders shall have granted their consent or (c) is a Defaulting Lender, (i) in
the case of clause (a), such Lender will, upon three Business Days’ notice by
the Borrower to such Lender and the Designated Agent, to the extent not
inconsistent with such Lender’s internal policies and applicable legal and
regulatory restrictions, use reasonable efforts to make, fund or maintain its
Eurocurrency Rate Advances through another office of such Lender if (A) as a
result thereof, the additional amounts required to be paid pursuant to Section 
2.11 or 2.14, as applicable, in respect of such Eurocurrency Rate Advances would
be materially reduced or the provisions of Section 2.12 would not apply to such
Lender, as applicable, and (B) as determined by such Lender in good faith but in
its sole discretion, the making or maintaining of such Eurocurrency Rate
Advances through such other office would not otherwise materially and adversely
affect such Eurocurrency Rate Advances or such Lender and (ii) in case of
clauses (a), (b) and (c), unless such Lender has theretofore taken steps to
remove or cure, and has removed or cured, the conditions creating such
obligation to pay such additional amounts or the circumstances described in
Section 2.12 or has consented to the amendment, waiver or consent specified in
clause (b), or is no longer a Defaulting Lender (other than if it became a
Defaulting Lender due to a Bail-In Action, in which case such Borrower’s right
shall continue notwithstanding), the Borrower may designate an Eligible Assignee
to purchase for cash (pursuant to an Assignment and Acceptance) all, but not
less than all, of the Advances then owing to such Lender and to acquire and
assume all, but not less than all, of such Lender’s rights and obligations
hereunder, without recourse to or warranty by, or expense to, such Lender, for a
purchase price equal to the outstanding principal amount of each such Advance
then owing to such Lender plus any accrued but unpaid interest thereon and any
accrued but unpaid fees owing thereto and, in addition, (A) all additional cost
reimbursements, expense reimbursements and indemnities, if any, owing in respect
of such Lender’s Commitment hereunder, and all other accrued and unpaid amounts
owing to such Lender hereunder, at such time shall be paid to such Lender and
(B) if such Eligible Assignee is not otherwise a Lender at such time, any
applicable processing and recordation fee under Section 8.07(a) for such
assignment shall have been paid; provided that, in the case of any assignment
resulting from the circumstances specified in clause (b), the Eligible Assignee
shall have consented to the applicable amendment, waiver or consent and, as a
result of such assignment and any contemporaneous assignments, the applicable
amendment, waiver or consent can be effected.


SECTION 2.17  Evidence of Debt.  (a)  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder.  The Borrower agrees that upon
notice by any Lender to the Borrower (with a copy of such notice to the
Designated Agent) to the effect that a promissory note or other evidence of
indebtedness is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Advances owing
to, or to be made
29

--------------------------------------------------------------------------------



by, such Lender, the Borrower shall promptly execute and deliver to such Lender
a promissory note or other evidence of indebtedness, in form and substance
reasonably satisfactory to the Borrower and such Lender (each, a “Note”),
payable to such Lender in a principal amount equal to the Commitment of such
Lender; provided, however, that the execution and delivery of such promissory
note or other evidence of indebtedness shall not be a condition precedent to the
making of any Advance under this Agreement.


(b)            The Register maintained by the Designated Agent pursuant to
Section 8.07(c) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances and currencies
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance delivered to and
accepted by the Designated Agent, (iii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iv) the amount of any sum received by the Designated Agent from
the Borrower hereunder and each Lender’s share thereof.


(c)            Entries made in good faith by the Designated Agent in the
Register pursuant to subsection (b) above, and by each Lender in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement, absent manifest
error; provided, however, that the failure of the Designated Agent or such
Lender to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit or otherwise affect the
obligations of the Borrower under this Agreement.


SECTION 2.18  Use of Proceeds.  The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely for purposes of
financing the Target Acquisition and paying fees, costs and expenses incurred in
connection with the Transactions, the Target Acquisition and the other
transactions contemplated by the Purchase Agreement.


SECTION 2.19  [Intentionally Omitted].


SECTION 2.20  [Intentionally Omitted].


SECTION 2.21  Defaulting Lenders.  (a)  Notwithstanding any provision of this
Agreement to the contrary, if one or more Lenders become Defaulting Lenders,
then, upon notice to such effect by the Designated Agent (which notice shall be
given promptly after the Designated Agent becomes aware that any Lender shall
have become a Defaulting Lender, including as a result of being advised thereof
by the Borrower) (such notice being referred to as a “Defaulting Lender
Notice”), the following provisions shall apply for so long as any such Lender is
a Defaulting Lender:


(i)             no ticking fee shall accrue or at any time be payable for such
period on the unused amount of the Commitment of any Defaulting Lender pursuant
to Section 2.03(a); and


(ii)            the Commitment and outstanding Advances of each Defaulting
Lender shall be disregarded in determining whether the requisite Lenders shall
have taken any action hereunder (including any consent to any waiver, amendment
or other modification pursuant to Section 8.01); provided that any waiver,
amendment or other modification that, disregarding the effect of this clause
(ii), requires the consent of all Lenders or of all Lenders affected thereby and
which affects such Defaulting Lender differently than other Lenders or affected
Lenders, as the case may be, shall require the consent of such Defaulting
Lender.


30

--------------------------------------------------------------------------------



(b)            Any amount payable to a Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise, and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.15
but excluding Section 2.16) shall, unless the Borrower otherwise agrees in
writing in its sole discretion, in lieu of being distributed to such Defaulting
Lender, be retained by the Designated Agent in a segregated account and, subject
to any applicable requirements of law, be applied at such time or times as may
be determined by the Designated Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Designated Agent hereunder, (ii) second,
to the funding of any Advance in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Designated Agent, (iii) third, if so determined by the Designated Agent
and the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, (iv) fourth, pro
rata, to the payment of any amounts owing to the Borrower or the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower or any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement and (v)
fifth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction.


(c)            In the event that the Designated Agent and the Borrower agree
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then (i) such Lender shall cease to be a
Defaulting Lender for all purposes hereof and (ii) such Lender shall purchase at
par such of the Advances of the other Lenders as the Designated Agent shall
determine to be necessary in order for the Lenders to hold such Advances ratably
in accordance with their Commitments.


(d)            No Commitment of any Lender shall be increased or otherwise
affected and, except as otherwise expressly provided in this Section,
performance by the Borrower of its obligations hereunder and under the other
Loan Documents shall not be excused or otherwise modified, as a result of the
operation of this Section. The rights and remedies against a Defaulting Lender
under this Section are in addition to other rights and remedies that the
Borrower, the Designated Agent or any Non-Defaulting Lender may have against
such Defaulting Lender.


ARTICLE III


CONDITIONS OF LENDING


SECTION 3.01  Conditions Precedent to Effectiveness of Section 2.01. 
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which all of the following conditions precedent
have been satisfied or waived in accordance with Section 8.01:


(a)            the Designated Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Designated Agent (which
may include facsimile or other electronic transmission of a signed counterpart
of this Agreement) that such party has signed a counterpart of this Agreement;


(b)            the Designated Agent (or its counsel) shall have received from
the Guarantor either (i) a counterpart of the Guaranty signed on behalf of the
Guarantor or (ii) written evidence satisfactory to the Designated Agent (which
may include facsimile or other electronic transmission of a signed counterpart
of the Guaranty) that the Guarantor has signed a counterpart of the Guaranty;


(c)            the Designated Agent shall have received on or before the
Effective Date the following, each dated as of the Effective Date:  (i)
certified copies of the resolutions of the Board of Directors of the Borrower or
the Executive Committee of such Board authorizing the execution and delivery
31

--------------------------------------------------------------------------------



of this Agreement and the other documents related hereto; (ii) certified copies
of the resolutions of the Board of Directors of the Guarantor or the Executive
Committee of such Board authorizing the execution and delivery of the Guaranty
and the other documents related hereto; (iii) certified copies of the
organizational documents of each of the Borrower and the Guarantor; (iv) a
certificate of the Secretary or an Assistant Secretary of each of the Borrower
and the Guarantor certifying the name and true signature of the officer of the
Borrower executing this Agreement on its behalf or the Guarantor executing the
Guaranty on its behalf, as applicable; (v) certificates of good standing for the
Borrower and the Guarantor from the Secretary of State of Delaware; and (vi) an
opinion or opinions of counsel for the Borrower and the Guarantor (which may be
in-house counsel, external counsel or a combination of the two), in form and
substance reasonably satisfactory to the Joint Lead Arrangers; and


(d)            all fees and other amounts due and payable by the Borrower and
its Subsidiaries to the Joint Lead Arrangers, the Designated Agent and the
Lenders under the Loan Documents or pursuant to any fee or similar letters
relating to the Loan Documents shall be paid, to the extent invoiced at least
two Business Days prior to the Effective Date by the relevant Person and to the
extent such amounts are payable on or prior to the Effective Date.


The Designated Agent shall notify the Borrower and the Lenders of the Effective
Date, and such notice shall be conclusive and binding.


SECTION 3.02   Closing Date.  The obligation of each Lender to make an Advance
on the Closing Date shall be subject to the further conditions precedent that
the Effective Date shall have occurred and that:


(a)            Each of the Purchase Agreement Representations and Specified
Representations shall be true and correct in all material respects as of the
Closing Date; provided that any representation and warranty that is qualified as
to materiality, “Company Material Adverse Effect” or similar language shall be
true and correct (after giving effect to any qualification therein) in all
respects on such date (it being acknowledged that the definition of “Company
Material Adverse Effect” shall be as defined in the Purchase Agreement for
purposes of the Purchase Agreement Representations made or to be made on or as
of the Closing Date).


(b)            Prior to or substantially concurrently with the initial funding
of the Advances, all of the conditions precedent to the consummation of the
Target Acquisition as set forth in the Purchase Agreement shall have been
satisfied or waived in accordance with the terms thereof and hereof, and each of
the Delta Certificate of Merger and the Wax Certificate of Merger (in each case,
as defined in the Purchase Agreement) shall have been filed, in each case in
accordance with the Purchase Agreement, without giving effect to any amendments,
modifications, supplements or waivers by the Guarantor (or any of its
Affiliates) thereto or consents by the Guarantor (or any of its Affiliates)
thereunder that are materially adverse to the Joint Lead Arrangers or the
Lenders in their capacities as such without the Joint Lead Arrangers’ prior
written consent (not to be unreasonably withheld, conditioned or delayed) (it
being understood and agreed that (a) amendments, waivers and other changes to
the definition of “Company Material Adverse Effect” in the Purchase Agreement,
to the first sentence of Section 3.06 (Absence of Certain Changes) of the
Purchase Agreement, or to Section 6.02(a)(ii)(x) of the Purchase Agreement, in
each case as in effect on the Commitment Letter Date, shall be deemed to be
materially adverse to the Lenders and (b) any modification, amendment or express
waiver or consents by the Guarantor (or any of its Affiliates) that results in
(x) an increase to the purchase price shall be deemed to not be materially
adverse to the Lenders so long as such increase is not funded with proceeds of
Debt and (y) a decrease to the purchase price shall be deemed to not be
materially adverse to the Lenders so long as such reduction is allocated to
ratably reduce the Commitments).


32

--------------------------------------------------------------------------------



(c)            The Joint Lead Arrangers shall have received (i) audited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of (x) the Guarantor and its Subsidiaries for the three
most recently completed fiscal years ended at least 90 days before the Closing
Date and (y) 21CF and its Subsidiaries for the three most recently completed
fiscal years ended at least 90 days before the Closing Date and (ii) unaudited
consolidated balance sheets and related statements of income and cash flows of
each of the Guarantor and its Subsidiaries and 21CF and its Subsidiaries, for
each subsequent fiscal quarter ended at least 45 days before the Closing Date
(other than the fourth fiscal quarter) and the corresponding period of the prior
fiscal year; provided that filing of the required financial statements on Form
10-K and/or Form 10-Q, as applicable, by the Guarantor or 21CF, respectively,
will satisfy the foregoing applicable requirements. The Joint Lead Arrangers
hereby acknowledge receipt of the financial statements in the foregoing clause
(i) with respect to the Guarantor for the fiscal years ended September 29, 2018,
September 30, 2017 and October 1, 2016 and with respect to 21CF for the fiscal
years ended June 30, 2018, 2017 and 2016 and receipt of the financial statements
in the foregoing clause (ii) with respect to 21CF for the fiscal quarters
September 30, 2018 and 2017.


(d)            The Joint Lead Arrangers shall have received (i) unaudited pro
forma consolidated income statements of the Borrower and its Subsidiaries (after
giving effect to the Transactions and the Target Acquisition and the other
transactions contemplated by the Purchase Agreement) for each of (x) the most
recent fiscal year of the Guarantor for which audited consolidated financial
statements are required to have been provided pursuant to clause (c)(i) above
and (y) the interim period, if any, since the date of such audited financial
statements through the most recent quarterly unaudited consolidated financial
statements of the Guarantor required to have been provided pursuant to clause
(c)(ii) above and (ii) unaudited pro forma consolidated income statements of
Target and its Subsidiaries for each of (x) the fiscal years of 21CF for which
audited consolidated financial statements of 21CF are required to have been
provided pursuant to clause (c)(i) above and (y) the interim period, if any,
utilized in the preparation of the pro forma financial statements provided
pursuant to clause (d)(i) (in the case of each of the preceding clauses (i) and
(ii), to the extent that would be required to be included in a registration
statement on Form S-4 of the Borrower pursuant to Regulation S-X). The Joint
Lead Arrangers hereby acknowledge receipt of the pro forma financial statements
in the foregoing clause (i) for the twelve months ended September 30, 2017 and
for the interim periods ended June 30, 2018 and March 31, 2018 and receipt of
the pro forma financial statements in the foregoing clause (ii) for the fiscal
years ended June 30, 2017, 2016 and 2015 and for the interim period ended
December 31, 2017, in the case of unaudited pro forma consolidated income
statements, and June 30, 2018 and March 31, 2018 in the case of the unaudited
pro forma condensed combined balance sheet.


(e)            All fees and other amounts due and payable by the Borrower and
its Subsidiaries to the Joint Lead Arrangers, the Designated Agent and the
Lenders under the Loan Documents or pursuant to any fee or similar letters
relating to the Loan Documents shall be paid, to the extent invoiced at least
two Business Days prior to the Closing Date by the relevant Person and to the
extent such amounts are payable on or prior to the Closing Date.


(f)             The Designated Agent shall have received a certificate
substantially in the form set forth in Exhibit E hereto from the chief financial
officer or treasurer of the Borrower and the chief financial officer or
treasurer of the Guarantor, certifying that each of the Guarantor and its
Subsidiaries and the Borrower and its Subsidiaries, in each case after giving
effect to the Transactions and the Target Acquisition and the other transactions
contemplated by the Purchase Agreement and the incurrence of the Debt and other
obligations being incurred in connection with this Agreement and the
Transactions and the Target Acquisition and the other transactions contemplated
by the Purchase Agreement, that, with (x) respect to the Borrower and its
Subsidiaries on a consolidated basis, (i) the sum of the liabilities of the
Borrower and its Subsidiaries, taken as a whole, does not exceed the present
fair saleable value of the assets
33

--------------------------------------------------------------------------------



of the Borrower and its Subsidiaries, taken as a whole; (ii) the capital of the
Borrower and its Subsidiaries, taken as a whole, is not unreasonably small in
relation to the business of the Borrower and its Subsidiaries, taken as a whole,
contemplated on the date hereof and (iii) the Borrower and its Subsidiaries,
taken as a whole, do not intend to incur, or believe that they will incur, debts
including current obligations beyond their ability to pay such debt as they
mature in the ordinary course of business and (y) with respect to the Guarantor
and its Subsidiaries on a consolidated basis, (i) the sum of the liabilities of
the Guarantor and its Subsidiaries, taken as a whole, does not exceed the
present fair saleable value of the assets of the Guarantor and its Subsidiaries,
taken as a whole; (ii) the capital of the Guarantor and its Subsidiaries, taken
as a whole, is not unreasonably small in relation to the business of the
Guarantor and its Subsidiaries, taken as a whole, contemplated on the date
hereof and (iii) the Guarantor and its Subsidiaries, taken as a whole, do not
intend to incur, or believe that they will incur, debts including current
obligations beyond their ability to pay such debt as they mature in the ordinary
course of business.


(g)            The Designated Agent shall have received a certificate from a
Responsible Officer of the Borrower, certifying as to the satisfaction of the
conditions set forth in Section 3.02(a) and (b) of this Agreement.


(h)            The Designated Agent shall have received a Notice of Borrowing in
accordance with the requirements hereof.


The Designated Agent shall notify the Borrower and the Lenders of the Closing
Date, and such notice shall be conclusive and binding.  Notwithstanding the
foregoing, the obligations of the Lenders to make Advances hereunder shall
become effective once each of the foregoing conditions is satisfied (or waived
pursuant to Section 8.01) on or prior to the Commitment Termination Date (and,
in the event such conditions are not so satisfied or waived prior to the
Commitment Termination Date, the Commitments shall terminate as of such date).


SECTION 3.03  Determinations Under Sections 3.01 and 3.02.  For purposes of
determining compliance with the conditions specified in Section 3.01 and Section
3.02, each Lender shall be deemed to have consented to, approved or accepted or
to be satisfied with each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Lenders unless
the Designated Agent shall have received notice from such Lender prior to the
date that the Borrower, by notice to the Lenders, designates as the proposed
Effective Date or Closing Date, as applicable, specifying its objection
thereto.  The Designated Agent shall promptly notify the Lenders and the
Borrower of the occurrence of the Closing Date.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES


SECTION 4.01  Representations and Warranties of the Borrower.  The Borrower
represents and warrants as of the Effective Date and the Closing Date as
follows:


(a)            Each of the Borrower and the Guarantor is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization.  Each of the Borrower and the Guarantor is duly
qualified and in good standing as a foreign corporation authorized to do
business in each jurisdiction (other than its jurisdiction of incorporation) in
which the nature of its activities or the character of the properties it owns or
leases make such qualification necessary and in which the failure so to qualify
would have a material adverse effect on the financial condition or operations of
the Consolidated Group, taken as a whole.


34

--------------------------------------------------------------------------------



(b)            (i) The execution, delivery and performance by (x) the Borrower
of this Agreement and each of the Notes, if any, delivered hereunder are within
the Borrower’s corporate powers, have been duly authorized by all necessary
corporate action and do not contravene (A) the Borrower’s certificate of
incorporation or by-laws or (B) any law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award or any material contractual
restriction binding on or affecting the Borrower and (y) the Guarantor of the
Guaranty are within the Guarantor’s corporate powers, have been duly authorized
by all necessary corporate action and do not contravene (A) the Guarantor’s
certificate of incorporation or by-laws or (B) any law, rule, regulation, order,
writ, judgment, injunction, decree, determination or award or any material
contractual restriction binding on or affecting the Guarantor; (ii) no
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority or regulatory body is required for the due execution,
delivery and performance by the Borrower of this Agreement or the Notes, if any,
or by the Guarantor of the Guaranty, in each case except such as have been
obtained or made and are in full force and effect; and (iii) this Agreement is
and each of the Notes, when delivered hereunder, will be the legal, valid and
binding obligation of the Borrower and the Guaranty will be the legal, valid and
binding obligation of the Guarantor, enforceable against the Borrower or the
Guarantor, as applicable, in accordance with their respective terms, subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and general principles of equity.


(c)            The Guarantor’s most recent annual report on Form 10-K,
containing the consolidated balance sheet of the Guarantor and its Subsidiaries,
and the related consolidated statements of income and of cash flows of the
Guarantor and its Subsidiaries, copies of which have been furnished to each
Lender pursuant to Section 5.01(e)(ii) or as otherwise furnished to the Lenders
(including by posting on the website of the SEC at http://www.sec.gov), fairly
present the consolidated financial condition of the Guarantor and its
Subsidiaries as at the date of such balance sheet and the consolidated results
of operations of the Guarantor and its Subsidiaries for the fiscal year ended on
such date, all in accordance with generally accepted accounting principles
consistently applied.


(d)            There is no pending or, to the Borrower’s knowledge, threatened
claim, action or proceeding affecting any member of the Consolidated Group which
could reasonably be expected to have a material adverse effect on the financial
condition or operations of the Consolidated Group, taken as a whole, or which
could reasonably be expected to affect the legality, validity or enforceability
of this Agreement; and to the Borrower’s knowledge, each member of the
Consolidated Group has complied, and is in compliance, with all applicable laws,
rules, regulations, permits, orders, consent decrees and judgments, except for
any such matters which have not had, and would not reasonably be expected to
have, a material adverse effect on the financial condition or operations of the
Consolidated Group, taken as a whole.


(e)            The Borrower and the ERISA Affiliates have not incurred and are
not reasonably expected to incur any material liability in connection with their
Single Employer Plans or Multiple Employer Plans, other than ordinary
liabilities for benefits; neither the Borrower nor any ERISA Affiliate has
incurred or is reasonably expected to incur any material withdrawal liability
(as defined in Part I of Subtitle E of Title IV of ERISA) to any Multiemployer
Plan; and no Multiemployer Plan of the Guarantor or any ERISA Affiliate is
reasonably expected to be terminated, within the meaning of Title IV of ERISA. 
For purposes of this Section 4.01(e), references to the Borrower prior to the
Closing Date shall be deemed to be references to the Guarantor.


(f)             The Borrower has implemented and will maintain policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their directors, officers and employees with applicable Anti-Corruption Laws and
Sanctions Laws, and is in compliance with applicable Anti-Corruption Laws and
Sanctions Laws in all material respects. None of the Borrower or any Subsidiary
or,
35

--------------------------------------------------------------------------------



to the knowledge of the Borrower, any director, officer or employee of the
Borrower or any Subsidiary acting in connection with or benefitting from the
credit facility established hereby, is a Sanctioned Person.  No borrowing of
Advances will be made by the Borrower (A) for the purpose of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person, in violation of applicable Anti-Corruption Laws or
(B) for the purpose of financing, funding or facilitating unauthorized
transactions with any Sanctioned Person. To the knowledge of the Borrower, no
transactions undertaken by the Borrower hereunder will be undertaken in
violation of applicable Anti-Corruption Laws or Sanctions Laws.  For purposes of
this Section 4.01(f), references to the Borrower, prior to the Closing Date,
shall be deemed to be references to the Guarantor.


(g)            The proceeds of the Advances will be used in accordance with
Section 2.18.


(h)            The Borrower is not engaged and will not engage, principally or
as one of its important activities, in the business of purchasing or carrying
Margin Stock, or extending credit for the purpose of purchasing or carrying
Margin Stock, and no part of the proceeds of any Borrowing hereunder will be
used to buy or carry any Margin Stock in violation of Regulation U.


(i)             Neither the Guarantor nor the Borrower is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.


(j)             Immediately after the consummation of the Transactions to occur
on the Closing Date, the Target Acquisition and the other transactions
contemplated by the Purchase Agreement, each of the Guarantor and its
Subsidiaries and the Borrower and its Subsidiaries, in each case on a
consolidated basis, is Solvent.


ARTICLE V


COVENANTS OF THE BORROWER


SECTION 5.01  Affirmative Covenants.  So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will, unless the
Majority Lenders shall otherwise consent in writing:


(a)            Compliance with Laws, etc.  Comply, and cause each member of the
Consolidated Group to comply, in all material respects with all applicable laws,
rules, regulations, permits, orders, consent decrees and judgments binding on
any member of the Consolidated Group, including ERISA and the Patriot Act, the
failure with which to comply would have a material adverse effect on the
financial condition or operations of the Consolidated Group, taken as a whole.


(b)            Payment of Taxes, etc.  Pay and discharge, and cause each member
of the Consolidated Group to pay and discharge, before the same shall become
delinquent, if the failure to pay and discharge would have a material adverse
effect on the financial condition or operations of the Consolidated Group, taken
as a whole, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property and (ii) all lawful claims which, if
unpaid, would by law become a Lien upon its property; provided, however, that no
member of the Consolidated Group shall be required to pay or discharge any such
tax, assessment, charge, levy or claim which is being contested in good faith
and by proper proceedings and as to which appropriate reserves are being
maintained in accordance with GAAP.


(c)            Preservation of Corporate Existence, etc.  Subject to
Section 5.02(a), preserve and maintain its, and cause the Guarantor to preserve
and maintain its, corporate existence, rights (charter and
36

--------------------------------------------------------------------------------



statutory) and franchises; provided, however, that neither the Borrower nor the
Guarantor shall be required to preserve any right or franchise if the loss
thereof would not have a material adverse effect on the business, financial
condition or operations of the Consolidated Group, taken as a whole.


(d)            Maintenance of Interest Coverage Ratio.  Maintain as of the last
day of each fiscal quarter of the Borrower, commencing with the first fiscal
quarter of the Borrower following the Effective Date, the ratio of (i)
Consolidated EBITDA for the Measurement Period ending on such day to (ii)
Consolidated Interest Expense for the Measurement Period ending on such day of
not less than 3.00 to 1.00. For purposes of this Section 5.01(d), references to
the Borrower, prior to the Closing Date, shall be deemed to be references to the
Guarantor.


(e)            Reporting Requirements.  Furnish to the Designated Agent, on
behalf of the Lenders:


(i)             as soon as available and in any event within 50 days after the
end of each of the first three quarters of each fiscal year of the Borrower, a
copy of the Borrower’s quarterly report to shareholders on Form 10-Q as filed
with the Securities and Exchange Commission (the “SEC”), in each case containing
a consolidated balance sheet of the Borrower and its Subsidiaries as of the end
of such quarter and consolidated statements of income and of cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, and a certificate
of any of the Borrower’s Chairman of the Board of Directors, President, Chief
Financial Officer, Treasurer, Assistant Treasurer or Controller (A) stating that
no Event of Default, or event that with the giving of notice or passage of time
or both would constitute an Event of Default, has occurred and is continuing and
(B) containing a schedule which shall set forth the computations used by the
Borrower in determining compliance with the covenant contained in
Section 5.01(d); provided that the quarterly report on Form 10-Q required to be
delivered pursuant to this paragraph shall be deemed to be delivered if such
report shall have been posted and shall be available on the website of the SEC
at http://www.sec.gov;


(ii)            as soon as available and in any event within 100 days after the
end of each fiscal year of the Borrower, a copy of the Borrower’s annual report
to shareholders on Form 10-K as filed with the SEC, containing consolidated
financial statements of the Borrower and its Subsidiaries for such year and a
certificate of any of the Borrower’s Chairman of the Board of Directors,
President, Chief Financial Officer, Treasurer, Assistant Treasurer or Controller
(A) stating that no Event of Default, or event that with the giving of notice or
passage of time or both would constitute an Event of Default, has occurred and
is continuing and (B) containing a schedule which sets forth the computations
used by the Borrower in determining compliance with the covenant contained in
Section 5.01(d); provided that the annual report on Form 10-K required to be
delivered pursuant to this paragraph shall be deemed to be delivered if such
report shall have been posted and shall be available on the website of the SEC
at http://www.sec.gov;


(iii)           promptly after a Responsible Officer of the Borrower obtains
actual knowledge of the occurrence of an Event of Default, and each event that
with the giving of notice or passage of time or both would constitute an Event
of Default, a statement of any Responsible Officer setting forth details of such
Event of Default or event continuing on the date of such statement, and the
action which the Borrower has taken and proposes to take with respect thereto;


(iv)          promptly after a Responsible Officer of the Borrower obtains
actual knowledge thereof, notice of any actions, suits and proceedings before
any court or governmental department,
37

--------------------------------------------------------------------------------



commission, board, bureau, agency or instrumentality, domestic or foreign,
affecting the Borrower or any of its Subsidiaries of the type described in
Section 4.01(d);


(v)            promptly after a Responsible Officer of the Borrower obtains
actual knowledge thereof, written notice of any pending or threatened
Environmental Claim against the Borrower or any of its Subsidiaries or any of
their respective properties which could reasonably be expected to materially and
adversely affect the financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole;


(vi)          promptly after a Responsible Officer of the Borrower obtains
actual knowledge of the occurrence of any ERISA Event which could reasonably be
expected to materially and adversely affect the financial condition or
operations of the Borrower and its Subsidiaries, taken as a whole, a statement
of any of the Borrower’s Chairman of the Board of Directors, President, Chief
Financial Officer, Treasurer, Assistant Treasurer or Controller describing such
ERISA Event and the action, if any, which the Borrower has taken and proposes to
take with respect thereto;


(vii)         promptly after a Responsible Officer of the Borrower obtains
actual knowledge of receipt thereof by the Borrower or any ERISA Affiliate from
the sponsor of a Multiemployer Plan, a copy of each notice received by the
Borrower or any ERISA Affiliate concerning (A) the imposition of withdrawal
liability (as defined in Part I of Subtitle E of Title IV of ERISA) by a
Multiemployer Plan, which withdrawal liability could reasonably be expected to
materially and adversely affect the financial condition or operations of the
Borrower and its Subsidiaries, taken as a whole, (B) the termination, within the
meaning of Title IV of ERISA, of any Multiemployer Plan, which termination could
reasonably be expected to materially and adversely affect the financial
condition or operations of the Borrower and its Subsidiaries, taken as a whole,
or (C) the amount of liability incurred, or which may be incurred, by the
Borrower or any ERISA Affiliate in connection with any event described in
subclause (vii)(A) or (vii)(B) above; and


(viii)       such other material information reasonably related to any Lender’s
credit analysis of the Borrower or any of its Subsidiaries as any Lender through
the Designated Agent may from time to time reasonably request.


For purposes of this Section 5.01(e), references to the Borrower, prior to the
Closing Date, shall be deemed to be references to the Guarantor.  For the
avoidance of doubt, and subject to the immediately preceding sentence, all
references in this Section 5.01, in Section 4.01 or elsewhere in this Agreement
to any annual, quarterly or other reports filed with the SEC by the Borrower or
any financial statements of the Borrower, and all determinations of Consolidated
EBITDA or Consolidated Interest Expense for any Measurement Period, in each
case, will be determined (x) prior to such time on or after the Closing Date as
the Borrower first files its annual or quarterly report with the SEC, by
reference to the Guarantor being the “Borrower” and (y) thereafter, by reference
to the Borrower being the “Borrower” but, where applicable for any such
determination, taking into account and combining any portion of the relevant
period during which the Guarantor produced the relevant financial statements,
mutatis mutandis.


SECTION 5.02  Negative Covenants.  So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will not, without
the written consent of the Majority Lenders:


(a)            Mergers, etc.  Merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of the assets of the Borrower
and its Subsidiaries, taken as a whole (whether now owned or hereafter
acquired),
38

--------------------------------------------------------------------------------



to, any Person, or permit any of its Subsidiaries to do so, unless (i)
immediately after giving effect to such proposed transaction, no Event of
Default or event which, with the giving of notice or lapse of time, or both,
would constitute an Event of Default would exist and (ii) in the case of any
such merger to which the Borrower is a party, the Borrower is the surviving
corporation.


ARTICLE VI


EVENTS OF DEFAULT


SECTION 6.01  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:


(a)            The Borrower shall fail to pay any principal of any Advance when
the same becomes due and payable; or the Borrower shall fail to pay any interest
on any Advance, or any fee or other amount payable under this Agreement, in each
case within three Business Days after such interest, fee or other amount becomes
due and payable; or


(b)            Any representation or warranty made by the Borrower herein or by
the Borrower (or any of its officers) delivered in writing and identified as
delivered in connection with this Agreement shall prove to have been incorrect
in any material respect when made; or


(c)            The Borrower shall fail to perform or observe any covenant
contained in Section 5.01(d), Section 5.01(e)(iii) or Section 5.02; or


(d)            The Borrower shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if the failure to perform or observe such other term, covenant or
agreement shall remain unremedied for 30 days after written notice thereof shall
have been given to the Borrower and the Guarantor by the Designated Agent or the
Majority Lenders; or


(e)            (i)  Any member of the Consolidated Group shall fail to pay any
principal of or premium or interest on any Debt of such member of the
Consolidated Group which is outstanding in a principal amount of at least
$250,000,000 in the aggregate (but excluding Debt arising hereunder) when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure (A) shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt and (B) shall not have been cured or waived;
(ii) any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or (iii) any such Debt shall be declared to be due
and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), redeemed, purchased or defeased, or an offer to prepay,
redeem, purchase or defease such Debt shall be required to be made, in each case
prior to the stated maturity thereof; provided that (1) clause (iii) above shall
not apply (and it is understood that clause (ii) above does not apply) to any
prepayment, redemption, purchase or defeasance of any such Debt (including the
Debt incurred under the Bridge Credit Agreement) incurred for the purpose of
financing, in whole or in part, any acquisition (including the Target
Acquisition) if such prepayment, redemption, purchase or defeasance is required
to be made (A) as a result of such acquisition failing to be consummated or (B)
with the proceeds of any sale or other disposition of assets, any incurrence of
any other Debt or any issuance of any equity interests by any member of the
Consolidated Group, (2) clause (iii) above shall not apply (and it is understood
that clause (ii) above does not apply) to any prepayment, redemption, purchase
or defeasance
39

--------------------------------------------------------------------------------



of any such Debt of any Person acquired by the Borrower (or, prior to the
Closing Date, the Guarantor) or any of its Subsidiaries after the date hereof
(including 21CF and its subsidiaries) if such prepayment, redemption, purchase
or defeasance is required to be made as a result of the consummation of such
acquisition (including, in the case of 21CF and its subsidiaries, the Target
Acquisition) and (3) it is understood that clauses (ii) and (iii) above do not
apply to any demand for payment of any such Debt that, by its terms, is due on
demand made at any time (howsoever described); or


(f)            The Borrower, the Guarantor or any Material Subsidiary shall
generally not pay its Debts as such Debts become due, or shall admit in writing
its inability to pay its Debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Borrower, the Guarantor or any Material Subsidiary seeking to adjudicate it
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for
substantially all of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of 60 days or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property)
shall occur; or the Borrower, the Guarantor or any Material Subsidiary shall
take any corporate action to authorize any of the actions set forth above in
this subsection (f); or


(g)            Any money judgment, writ or warrant of attachment or similar
process against the Borrower, the Guarantor, any Material Subsidiary or any of
their respective assets in an amount in excess of $250,000,000 (exclusive of any
amount covered by a nationally recognized financially sound insurer that has
received notice of the claim to which such money judgment, writ or warrant of
attachment or similar process relates and has not denied coverage or otherwise
denied liability in respect thereof) is entered and shall remain undischarged,
unvacated, unbonded or unstayed for a period of 30 days or, in any case, within
five days of any pending sale or disposition of any asset pursuant to any such
process; or


(h)            the Guaranty shall for any reason be terminated by the Guarantor
or cease to be in full force and effect or to be valid and binding on the
Guarantor, or the enforceability thereof shall be contested by the Guarantor;


then, and in any such event, the Designated Agent shall at the request, or may
with the consent, of the Majority Lenders, by notice to each of the Borrower and
the Guarantor, (A) declare the obligation of each Lender to make Advances to be
terminated, whereupon the same shall forthwith terminate and/or (B) declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, without presentment, demand, protest
or further notice of any kind, all of which are hereby expressly waived by the
Borrower; provided, however, that in the event of an actual or deemed entry of
an order for relief with respect to the Borrower under the Federal Bankruptcy
Code, (A) the obligation of each Lender to make Advances shall automatically be
terminated and (B) the Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrower.


ARTICLE VII


THE DESIGNATED AGENT


SECTION 7.01  Authorization and Action.  (a)  Each Lender hereby appoints and
authorizes the Designated Agent to take such action as agent on its behalf and
to exercise such powers
40

--------------------------------------------------------------------------------



under this Agreement as are delegated to the Designated Agent by the terms
hereof, together with such powers as are reasonably incidental thereto.  As to
any matters not expressly provided for by this Agreement (including, without
limitation, enforcement of this Agreement or collection of the Advances), the
Designated Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Designated Agent shall not
be required to take any action which exposes the Designated Agent to personal
liability or which is contrary to this Agreement or applicable law.  The
Designated Agent agrees to give to each Lender prompt notice of each notice
given to it by the Borrower pursuant to the terms of this Agreement.


(b)            The Designated Agent may perform any of its duties and exercise
its rights and powers hereunder through any of its Affiliates.  Notwithstanding
anything herein to the contrary, the exculpatory provisions of this Article VII
and the provisions of Sections 8.04 and 8.08 shall apply to any such Affiliate
of the Designated Agent and the Designated Agent shall remain responsible for
the performance of such duties.


(c)            The Joint Lead Arrangers and Joint Bookrunners named on the cover
of this Agreement shall have no duties under this Agreement other than those
afforded to them in their capacities as Lenders, and each Lender hereby
acknowledges that the Joint Lead Arrangers and Joint Bookrunners have no
liability to them under this Agreement other than those assumed by them in their
capacities as Lenders.


SECTION 7.02  Designated Agent’s Reliance, etc.   Neither the Designated Agent
nor any of its directors, officers, agents or employees shall be liable to any
Lender for any action taken or omitted to be taken by it or them under or in
connection with this Agreement, except for its or their own gross negligence or
willful misconduct.  Without limitation of the generality of the foregoing, the
Designated Agent:  (i) may treat the Lender which made any Advance as the holder
of the Debt resulting therefrom until the Designated Agent receives and accepts
an Assignment and Acceptance entered into by such Lender, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 8.07; (ii) may consult
with legal counsel (including counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (iv) shall not have any duty to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of the Borrower or to inspect the
property (including the books and records) of the Borrower; (v) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any
instrument or document furnished pursuant hereto; and (vi) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be received by
telecopier) believed by it to be genuine and signed or sent by the proper party
or parties.


SECTION 7.03  The Designated Agent and its Affiliates.  With respect to its
Commitment and the Advances made by it and any Note or Notes issued to it, the
Designated Agent shall have the same rights and powers under this Agreement as
any other Lender and may exercise the same as though it were not the Designated
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include the Designated Agent in its individual capacity.  The
Designated Agent and its respective Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with the Borrower,
any of its subsidiaries
41

--------------------------------------------------------------------------------



and any Person who may do business with or own securities of the Borrower or any
such subsidiary, all as if the Designated Agent were not the Designated Agent
and without any duty to account therefor to the Lenders.


SECTION 7.04  Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Designated Agent or any other Lender
and based on the financial statements referred to in Section 4.01(c) and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Designated Agent or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement.


SECTION 7.05  Indemnification.  The Lenders severally agree to indemnify the
Designated Agent (to the extent not reimbursed by the Borrower but without
affecting the Borrower’s obligations with respect thereto), ratably according to
the respective principal amounts of Advances then owing to each of them (or, if
no Advances are at the time outstanding or if any Advances are then owing to
Persons which are not Lenders, ratably according to the respective amounts of
their Commitments), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against the Designated Agent in any way relating to or arising
out of this Agreement or any action taken or omitted by the Designated Agent
under this Agreement in its capacity as such; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Designated Agent’s gross negligence or willful misconduct.  Without
limitation of the foregoing, each Lender agrees to reimburse the Designated
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Designated Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal or
bankruptcy proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Designated Agent
is not reimbursed for such expenses by the Borrower.


SECTION 7.06  Successor Designated Agent.  The Designated Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower and
such resignation shall be effective upon the appointment of a successor
Designated Agent as provided herein.  Upon any such resignation, the Majority
Lenders shall have the right (with the consent of the Borrower unless an Event
of Default has occurred and is continuing) to appoint a successor Designated
Agent (which shall be a Lender).  If no successor Designated Agent shall have
been so appointed by the Majority Lenders, and shall have accepted such
appointment, within 30 days after the retiring Designated Agent’s giving of
notice of resignation, then the retiring Designated Agent may, on behalf of the
Lenders, appoint a successor Designated Agent.  Any successor Designated Agent
appointed hereunder shall be a commercial bank organized or licensed under the
laws of the United States or of any State thereof, or an Affiliate of any such
commercial bank, having a combined capital and surplus of at least
$500,000,000.  Upon the acceptance of any appointment as Designated Agent
hereunder by a successor Designated Agent, such successor Designated Agent shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges and duties of the retiring Designated Agent, and the retiring
Designated Agent shall be discharged from its duties and obligations under this
Agreement.  After any retiring Designated Agent’s resignation hereunder as
Designated Agent, the provisions of this Article VII shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Designated
Agent under this Agreement.


SECTION 7.07  Certain Lender Representations, etc. 


42

--------------------------------------------------------------------------------



(a)            Each Lender represents and warrants, as of the date such Person
became a Lender party hereto, to, and from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of the Designated Agent and the institutions named as Co-Administrative
Agents, Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents on the
cover page of this Agreement and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any of its
Subsidiaries, that at least one of the following is and will be true:


(i)             such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Advances or the Commitments,


(ii)            the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,


(iii)           (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement, or


(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Designated Agent, in its sole discretion, and such
Lender.


(b)            In addition, unless clause (i) of the immediately preceding
paragraph is true with respect to such Lender or such Lender has provided
another representation, warranty and covenant as provided in clause (iv) of the
immediately preceding paragraph, such Lender further represents and warrants, as
of the date such Person became a Lender party hereto, to, and covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Designated Agent and the
institutions named as Co-Administrative Agents, Joint Lead Arrangers, Joint
Bookrunners and Co-Syndication Agents on the cover page of this Agreement and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any of its Subsidiaries, that:


(i)             none of the Designated Agent or any of the institutions named as
Co-Administrative Agents, Joint Lead Arrangers, Joint Bookrunners and
Co-Syndication Agents on the cover page of this Agreement or their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by any Person under
this Agreement or any documents related to hereto or thereto),


43

--------------------------------------------------------------------------------



(ii)            the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Advances, the Commitments and this Agreement is
independent (within the meaning of 29 CFR § 2510.3-21) and is a bank, an
insurance carrier, an investment adviser, a broker-dealer or other person that
holds, or has under management or control, total assets of at least $50,000,000,
in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),


(iii)           the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Advances, the Commitments and this Agreement is capable
of evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies,


(iv)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Advances, the Commitments
and this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and


(v)            no fee or other compensation is being paid directly to the
Designated Agent or any of the institutions named as Co-Administrative Agents,
Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents on the cover
page of this Agreement or their respective Affiliates for investment advice (as
opposed to other services) in connection with the Advances, the Commitments or
this Agreement.


(c)            The Designated Agent and the institutions named as
Co-Administrative Agents, Joint Lead Arrangers, Joint Bookrunners and
Co-Syndication Agents on the cover page of this Agreement hereby inform the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Advances,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Advances or the Commitments for an amount less than the amount being paid for an
interest in the Advances or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby
or otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.


The following terms shall for purposes of this Section have the meanings set
forth below:


“Benefit Plan” means (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


44

--------------------------------------------------------------------------------



ARTICLE VIII


MISCELLANEOUS


SECTION 8.01  Amendments, etc. 


No amendment or waiver of any provision of this Agreement, or consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Majority Lenders and the Borrower,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment, waiver or consent shall:  (a) waive any of the conditions specified
in Section 3.01 or 3.02 without the written consent of each Lender, (b) increase
the Commitments of the Lenders or subject the Lenders to any additional
obligations without the written consent of each affected Lender, (c) reduce the
principal of, or interest on, the Advances or the fees payable hereunder without
the written consent of each affected Lender, (d) postpone any date fixed for any
payment of principal of, or interest on, the Advances or any fee without the
written consent of each affected Lender, (e) change the percentage of the
Commitments or of the aggregate unpaid principal amount of Advances, or the
number of Lenders which shall be required for the Lenders or any of them to take
any action hereunder without the written consent of each Lender or (f) amend
this Section 8.01 or Section 2.21(a)(ii) without the written consent of each
Lender (it being understood that, for purposes of this proviso, “Lender” shall
not include the Borrower or any of its Affiliates, if a Lender, at the time of
any such amendment, waiver or consent); provided further that no amendment,
waiver or consent shall, unless in writing and signed by the Designated Agent,
in addition to the Lenders required above to take such action, affect the rights
or duties of the Designated Agent under this Agreement or any Note.


SECTION 8.02  Notices, etc.   (a)  All notices and other communications provided
for hereunder shall, except as otherwise expressly provided for herein, be in
writing (including telecopier communication) and mailed, e-mailed, telecopied or
delivered, if to the Borrower, at its address at:


The Walt Disney Company
500 South Buena Vista Street
Burbank, California 91521
Attention: Treasurer
Telecopier Number:  (818) 563-1682
Email:  corp.finance@disney.com;


with a copy to:


The Walt Disney Company
500 South Buena Vista Street
Burbank, California 91521-0523
Attention: Treasury Operations
Telecopier Number:  (818) 843-7921
Email: corp.cash.management.group@disney.com;


45

--------------------------------------------------------------------------------



with a copy to:


The Walt Disney Company
500 South Buena Vista Street
Burbank, California 91521
Attention:  Associate General Counsel, Corporate Legal Department
Telecopier Number:  (818) 560-1823;


if to any Lender, at its Domestic Lending Office specified on Schedule 1.01
hereto or in the Assignment and Acceptance pursuant to which it became a Lender,
as the case may be; and if to the Designated Agent, at its address at:


JPMorgan Chase Bank, N.A.
Investment Bank Loan Operations
500 Stanton Christiana Rd.
NCC5 / 1st Floor
Newark, DE, 19713
Attention: Eugene Tull
Phone Number: (302) 634 – 1112
Email:  eugene.h.tulliii@chase.com;


with a copy to:


JPMorgan Chase Bank, N.A.
383 Madison Avenue, Floor 24
New York, NY 10179
Attention:  Bruce Borden
Phone Number:  (212) 270-5799
Email: bruce.s.borden@jpmorgan.com;


or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties; provided that materials required to be
delivered pursuant to Section 5.01(e)(i) or (ii) shall be delivered to the
Designated Agent as specified in Section 8.02(b) or as otherwise specified to
the Borrower by the Designated Agent; and provided further that such materials
shall be deemed delivered to the Designated Agent to the extent posted and
available on the website of the SEC at www.sec.gov.  All such notices and
communications shall, when mailed, telecopied or e-mailed, be effective when
deposited in the mails, telecopied or confirmed by e-mail, respectively, except
that notices and communications to the Designated Agent pursuant to Article II
or VII shall not be effective until received by the Designated Agent.  Delivery
by telecopier, electronic mail or other electronic means of an executed
counterpart of any amendment or waiver of any provision of this Agreement or the
Notes or of any Exhibit hereto to be executed and delivered hereunder shall be
effective as delivery of an original executed counterpart thereof.


(b)            The Borrower agrees that the Designated Agent may make materials
required to be delivered pursuant to Section 5.01(e)(i) and (ii), as well as any
other written information, documents, instruments (other than the Notes) and
other material relating to the Borrower, any of its Subsidiaries or any other
materials or matters relating to this Agreement or any of the transactions
contemplated hereby (collectively, the “Communications”) available to the
Lenders by posting such notices on IntraLinks or a substantially similar
electronic system (the “Platform”).  The Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as
46

--------------------------------------------------------------------------------



available” and (iii) neither the Designated Agent nor any of its Affiliates
warrants the accuracy, adequacy or completeness of the Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Communications or the Platform.  No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Designated Agent or
any of its Affiliates in connection with the Platform.


(c)            Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if reasonably requested by any Lender, the Designated Agent shall deliver a copy
of the Communications to such Lender by e-mail or telecopier.  Each Lender
agrees (i) to notify the Designated Agent in writing of such Lender’s e-mail
addresses to which a Notice may be sent by electronic transmission (including by
electronic communication) on or before the date such Lender becomes a party to
this Agreement (and from time to time thereafter to ensure that the Designated
Agent has on record effective e-mail addresses for such Lender) and (ii) that
any Notice may be sent to such e-mail address.


SECTION 8.03  No Waiver; Remedies.  No failure on the part of any Lender or the
Designated Agent to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.  The remedies herein provided are cumulative and not exclusive
of any remedies provided by law.


SECTION 8.04  Costs and Expenses.  (a)  The Borrower agrees promptly to pay all
actual, reasonable and documented costs and expenses (including, without
limitation, the actual, reasonable and documented fees and expenses of one
counsel) of the Designated Agent in connection with the negotiation and
execution of this Agreement and all related documentation and the syndication of
the credit facility established hereby.  The Borrower further agrees to pay,
within five Business Days of demand, all actual, reasonable and documented costs
and expenses of the Designated Agent and each Lender, if any, in connection with
the enforcement (whether through legal proceedings or otherwise) of this
Agreement and the other instruments and documents to be delivered hereunder,
including, without limitation, in connection with the enforcement of rights
under this Section 8.04(a); provided, that any such costs and expenses
consisting of fees and expenses of counsel shall be limited to the actual,
reasonable and documented fees and expenses of one counsel for the Designated
Agent and no more than one additional counsel for the Lenders as a group
(together with (i) such local counsel, limited in each case to one such local
counsel for the Designated Agent and one such local counsel for the Lenders as a
group per jurisdiction, that may be reasonably required by the Designated Agent
or the Lenders and (ii) if any Lender shall have reasonably concluded (based
upon the advice of counsel) that its representation by counsel for the Lenders
creates a conflict of interest for such counsel, such separate counsel as such
Lender may reasonably require).


(b)            If any payment of principal of, or Conversion of, any
Eurocurrency Rate Advance is made other than on the last day of the Interest
Period for such Advance, as a result of a payment or Conversion pursuant to
Section 2.04 or 2.10 or acceleration of the maturity of the Advances pursuant to
Section 6.01 or for any other reason (other than by reason of a payment pursuant
to Section 2.12), the Borrower shall, within five Business Days of demand by any
Lender (with a copy of such demand to the Designated Agent), pay to such Lender
any amounts required to compensate such Lender for any additional losses, costs
or expenses which it may reasonably incur as a result of such payment or
Conversion, including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or redeployment of deposits or other funds acquired by
such Lender to fund or maintain such Advance.  All
47

--------------------------------------------------------------------------------



obligations of the Borrower under this Section 8.04 shall survive the making and
repayment of the Advances and the termination of this Agreement.


SECTION 8.05  Right of Set-off.  Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Designated
Agent to declare the Advances due and payable pursuant to the provisions of
Section 6.01, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, but
excluding trust accounts) at any time held and other indebtedness at any time
owing by such Lender to or for the credit or the account of the Borrower against
any and all of the obligations of the Borrower now or hereafter existing under
this Agreement, whether or not such Lender shall have made any demand under this
Agreement.  Each Lender agrees promptly to notify the Borrower and the
Designated Agent after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.  The rights of each Lender under this Section are
in addition to other rights and remedies (including, without limitation, other
rights of setoff) which such Lender may have.


SECTION 8.06  Binding Effect; Integration.  This Agreement shall become
effective as specified in Section 3.01 and, thereafter, shall be binding upon
and inure to the benefit of the Borrower, the Designated Agent and each Lender
and their respective successors and permitted assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of each Lender.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent, the Joint Lead Arrangers and/or the Joint
Bookrunners constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. In
connection with the foregoing and for the avoidance of doubt, it is understood
and agreed that the commitments of the Lenders and their affiliates under the
Commitment Letter shall be automatically terminated concurrently with the
effectiveness of this Agreement and the effectiveness of the Bridge Credit
Agreement.


SECTION 8.07  Assignments and Participations.  (a)  Each Lender may and, if
requested by the Borrower upon notice by the Borrower delivered to such Lender
and the Designated Agent pursuant to clause (ii) of Section 2.16 will, assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment and the Advances owing to it and any Note or Notes held by it);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of all the assigning Lender’s rights and obligations under
this Agreement, (ii) the amount (without duplication) of the Commitment and the
pro-rata share of outstanding Advances of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance) shall not be less than $12,500,000 (unless the assigning Lender
shall assign its entire interest hereunder or such lesser amount is previously
agreed among such assigning Lender, the Designated Agent and the Borrower) or an
integral multiple of $500,000 in excess thereof, (iii) each such assignment
shall be to an Eligible Assignee and (iv) the parties to each such assignment
(other than the Borrower) shall execute and deliver to the Designated Agent, for
its acceptance and recording in the Register, an Assignment and Acceptance,
together with a processing and recordation fee of $3,500, provided that the
Designated Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment.  Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, (x) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (y) the Lender assignor thereunder shall, to the
extent that rights and obligations
48

--------------------------------------------------------------------------------



hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than any rights such Lender assignor may have under
Sections 2.11, 2.14 and 8.08) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).


(b)            By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows:  (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any of
its Subsidiaries or the performance or observance by the Borrower of any of its
obligations under this Agreement or any instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01(c), and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Designated Agent, such assigning Lender or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Designated Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Designated Agent by the terms hereof, together
with such powers as are reasonably incidental thereto; and (vii) such assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.


(c)            The Designated Agent shall maintain a copy of each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Advances owing to, each Lender from time to time (the
“Register”).  The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and the Borrower, the Designated Agent and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice to the Designated Agent.


(d)            Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee
and, if applicable, the Borrower, together with any Note subject to such
assignment, the Designated Agent shall, if such Assignment and Acceptance has
been completed and is in substantially the form of Exhibit B hereto, (i) accept
such Assignment and Acceptance, (ii) record the information contained therein in
the Register and (iii) give prompt notice thereof to the Borrower.


(e)            Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment and
the Advances owing to it and any Note issued to it hereunder); provided,
however, that (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitment hereunder) shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Borrower, the Designated Agent and
49

--------------------------------------------------------------------------------



the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(iv) such Lender shall not agree in any participation agreement with any
participant or proposed participant to obtain the consent of such participant
before agreeing to the amendment, modification or waiver of any of the terms of
this Agreement  or any Note before consenting to any action or failure to act by
the Borrower or any other party hereunder or under any Note, or before
exercising any rights it may have in respect thereof, unless such amendment,
modification, waiver, consent or exercise would (A) increase the amount of such
participant’s portion of such Lender’s Commitment, (B) reduce the principal
amount of or rate of interest on the Advances or any fee or other amounts
payable hereunder to which such participant would be entitled to receive a share
under such participation agreement, or (C) postpone any date fixed for any
payment of principal of or interest on the Advances or any fee or other amounts
payable hereunder to which such participant would be entitled to receive a share
under such participation agreement.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Advances or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a participant’s interest in any
Commitments, Advances, Notes or its other obligations under this Agreement) to
any Person except to the extent that such disclosure is requested by such Person
and is necessary to establish that such Commitment, Advance, Note or other
obligation is in registered form under Section 5f.103-1(c) of the U.S. Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Designated Agent (in its capacity as Designated Agent) shall have
no responsibility for maintaining a Participant Register.


(f)             Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 8.07, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower in writing and directly related to the transactions
contemplated hereunder; provided that, prior to any such disclosure, the
assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of any confidential information relating to the
Borrower received by it from such Lender in accordance with the terms of
Section 8.09(a).


(g)            No participation or assignment hereunder shall be made in
violation of the Securities Act of 1933, as amended from time to time, or any
applicable state securities laws, and each Lender hereby represents that it will
make any Advance for its own account in the ordinary course of its business and
not with a view to the public distribution or sale thereof.


(h)            Anything in this Agreement to the contrary notwithstanding, any
Lender may at any time assign or create a security interest in all or any
portion of its rights under this Agreement (including, without limitation, the
Advances owing to it and any Note issued to it hereunder) in favor of any
Federal Reserve Bank or any foreign central bank having authority over such
Lender in accordance with Regulation A of the Board of Governors of the Federal
Reserve System (or any successor regulation thereto), any applicable operating
circular of such Federal Reserve Bank or any other regulation issued by the
applicable foreign central bank; provided that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.


50

--------------------------------------------------------------------------------



SECTION 8.08  Indemnification.  The Borrower agrees to indemnify and hold
harmless the Designated Agent, each Lender and each of their Affiliates and
their respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted against any Indemnified
Party, in each case arising out of or in connection with or by reason of, or in
connection with the preparation for a defense of, any investigation, litigation
or proceeding (whether or not an Indemnified Party is a party thereto) arising
out of, related to or in connection with the Commitments hereunder or the
Advances made hereunder or any transactions in connection herewith, including,
without limitation, any transaction in which any proceeds of the Advances are,
or are proposed to be, applied (collectively, the “Indemnified Matters”);
provided that the Borrower shall have no obligation to any Indemnified Party
under this Section 8.08 with respect to (i) matters for which such Indemnified
Party has been reimbursed by or on behalf of the Borrower pursuant to any other
provision of this Agreement, but only to the extent of such reimbursement, or
(ii) Indemnified Matters found by a court of competent jurisdiction to have
resulted from the willful misconduct or gross negligence of such Indemnified
Party.  If any action is brought against any Indemnified Party, such Indemnified
Party shall promptly notify the Borrower in writing of the institution of such
action and the Borrower shall thereupon have the right, at its option, to elect
to assume the defense of such action; provided, however, that the Borrower shall
not, in assuming the defense of any Indemnified Party in any Indemnified Matter,
agree to any dismissal or settlement of such Indemnified Matter without the
prior written consent of such Indemnified Party, which consent shall not be
unreasonably withheld, if such dismissal or settlement (A) would require any
admission or acknowledgment of culpability or wrongdoing by such Indemnified
Party or (B) would provide for any non-monetary relief to any Person to be
performed by such Indemnified Party.  If the Borrower so elects, it shall
promptly assume the defense of such action, including the employment of counsel
(reasonably satisfactory to such Indemnified Party) and payment of expenses. 
Such Indemnified Party shall have the right to employ its or their own counsel
in any such case, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party unless (1) the employment of such counsel
shall have been authorized in writing by the Borrower in connection with the
defense of such action or (2) the Borrower shall not have properly employed
counsel reasonably satisfactory to such Indemnified Party to have charge of the
defense of such action, in which case such fees and expenses shall be paid by
the Borrower.  If an Indemnified Party shall have reasonably concluded (based
upon the advice of counsel) that the representation by one counsel of such
Indemnified Party and the Borrower creates a conflict of interest for such
counsel, the reasonable fees and expenses of such counsel shall be borne by the
Borrower and the Borrower shall not have the right to direct the defense of such
action on behalf of such Indemnified Party (but shall retain the right to direct
the defense of such action on behalf of the Borrower).  Anything in this
Section 8.08 to the contrary notwithstanding, the Borrower shall not be liable
for the fees and expenses of more than one counsel for any Indemnified Party in
any jurisdiction as to any Indemnified Matter or for any settlement of any
Indemnified Matter effected without its written consent.  All obligations of the
Borrower under this Section 8.08 shall survive the making and repayment of the
Advances and the termination of this Agreement.


SECTION 8.09  Confidentiality.  (a)  None of the Designated Agent or the Lenders
may disclose to any Person any confidential, proprietary or non-public
information of the Borrower furnished to the Designated Agent or the Lenders by
the Borrower or any of its Subsidiaries (such information being referred to
collectively herein as the “Borrower Information”), except that each of the
Designated Agent and each of the Lenders may disclose Borrower Information (i)
to its and its Affiliates’ employees, officers, directors, agents, auditors and
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Borrower Information and
instructed to keep such Borrower Information confidential on substantially the
same terms as provided herein), (ii) to the extent requested by any regulatory
authority or self-regulatory body, (iii) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (iv) to any
other party to this Agreement, (v) in
51

--------------------------------------------------------------------------------



connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section 8.09(a), to any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement, (vii) to the extent such Borrower Information (A) is or
becomes generally available to the public on a non-confidential basis, other
than as a result of a breach of this Section 8.09(a) by the Designated Agent or
such Lender, or (B) is or becomes available to the Designated Agent or such
Lender on a non-confidential basis from a source other than the Borrower, its
Affiliates or their respective officers, directors, agents, auditors and
advisors, provided such source is not bound by a confidentiality agreement or
other legal or fiduciary obligations of secrecy with the Borrower or its
Affiliates with respect to the Borrower Information, and (viii) with the consent
of the Borrower.


(b)            The Borrower agrees to maintain the confidentiality of any rate
provided by an individual Reference Bank hereunder for purposes of setting the
Eurocurrency Rate (and the name of such Reference Bank), except (i) to its and
its Affiliates’ employees, officers, directors, agents, auditors and advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential on substantially the same terms as provided
herein), (ii) as consented to by the applicable Reference Bank, (iii) to the
extent requested by any regulatory authority or self-regulatory body, (iv) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (v) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder or (vi) to the extent such rate (A) is or
becomes generally available to the public on a non-confidential basis, other
than as a result of a breach of this Section 8.09(b) by the Borrower, or (B) is
or becomes available to the Borrower on a non-confidential basis from a source
other than the applicable Reference Bank, provided, to its knowledge, such
source is not bound by a confidentiality agreement or other legal or fiduciary
obligations of secrecy with such Reference Bank with respect to the rate. 
Notwithstanding the foregoing, it is understood that the Borrower may disclose
to any Lender the average of the rates quoted by the Reference Banks that
provide rate quotes in connection with any determination of the Eurocurrency
Rate.


SECTION 8.10  Patriot Act.  Each Lender and the Designated Agent hereby notifies
the Borrower that, pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow it to identify the Borrower in accordance with the
Patriot Act.  The Borrower shall promptly provide such information upon request
by any Lender or the Designated Agent.


SECTION 8.11  Judgment.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Designated Agent could purchase
Dollars with such other currency at the Designated Agent’s principal office in
London at 11:00 A.M. (London time) on the Business Day preceding that on which a
final judgment is given.


(a)            The obligation of the Borrower in respect of any sum due from it
in any currency (the “Primary Currency”) to any Lender or the Designated Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Designated Agent (as the case may be) of any sum adjudged to be
due in such other currency, such Lender or the Designated Agent (as the case may
be) may, in accordance with normal banking procedures, purchase the applicable
Primary Currency with such other currency; if the amount of the applicable
Primary Currency so purchased is less than such sum due to such Lender or the
Designated
52

--------------------------------------------------------------------------------



Agent (as the case may be) in the applicable Primary Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify such Lender or the Designated Agent (as the case may be) against such
loss, and if the amount of the applicable Primary Currency so purchased exceeds
such sum due to such Lender or the Designated Agent (as the case may be) in the
applicable Primary Currency, such Lender or the Designated Agent (as the case
may be) agrees to remit to the Borrower such excess.


SECTION 8.12  Consent to Jurisdiction and Service of Process; WAIVER OF JURY
TRIAL.  (a) All judicial proceedings brought against the Borrower with respect
to this Agreement or any instrument or other documents delivered hereunder may
be brought in any state or Federal court in the Borough of Manhattan in the
State of New York, and by execution and delivery of this Agreement, the Borrower
accepts, for itself and in connection with its properties, generally and
unconditionally, the exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any final judgment rendered thereby in
connection with this Agreement or any instrument or other document delivered
hereunder from which no appeal has been taken or is available.  The Borrower
agrees to receive service of process in any such proceeding in any such court at
its office at 77 West 66th Street, 15th Floor, New York, New York 10023,
Attention:  Kenneth E. Newman (or at such other address in the Borough of
Manhattan in the State of New York as the Borrower shall notify the Designated
Agent from time to time) and, if the Borrower ever ceases to maintain such
office in the Borough of Manhattan, irrevocably designates and appoints
Corporation Service Company, 1180 Avenue of the Americas, Suite 210, New York,
New York 10036, or any other address in the State of New York communicated by
Corporation Service Company to the Designated Agent, as its agent to receive on
its behalf service of all process in any such proceeding in any such court, such
service being hereby acknowledged by the Borrower to be effective and binding
service in every respect.


(b) WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 8.13  Intentionally Omitted.


SECTION 8.14  Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York; provided that the laws of
the State of Delaware shall govern in determining the accuracy of any Purchase
Agreement Representation and whether as a result of any inaccuracy or breach
thereof, a condition to the Guarantor’s (or any of the Guarantor’s Affiliates’)
obligation to close under the Purchase Agreement has not been met, or whether
the Guarantor (or any of the Guarantor’s Affiliates) has the right to terminate
its obligations under the Purchase Agreement as a result thereof and whether the
Target Acquisition has been consummated in accordance with the terms of the
Purchase Agreement (in each case without regard to its rules of conflicts of
law).


SECTION 8.15  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same
53

--------------------------------------------------------------------------------



agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other electronic means shall be effective as delivery
of an original executed counterpart of this Agreement.  A full set of executed
counterparts of this Agreement shall be lodged with each of the Designated Agent
and the Borrower.  Any Notes issued hereunder shall be delivered in original
hard copy to the Lender requesting such Note.


SECTION 8.16  Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  The parties hereto
shall endeavor in good-faith negotiations to replace the prohibited or
unenforceable provision with valid provisions the economic effect of which comes
as close as possible to that of the prohibited or unenforceable provision.


SECTION 8.17  No Fiduciary Relationship.  The Borrower, on behalf of itself and
its subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Designated Agent, the Lenders and their Affiliates are acting pursuant to a
contractual relationship on an arm’s-length basis, and the parties hereto do not
intend that the Designated Agent, the Lenders or their Affiliates act or be
responsible as a fiduciary to the Borrower, its management, stockholders,
creditors or any other Person.  Each of the Borrower, the Designated Agent, the
Lenders and their Affiliates expressly disclaims any fiduciary relationship and
agrees they are each responsible for making their own independent judgments with
respect to any transactions entered into between them.


SECTION 8.18  Non-Public Information.  Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Borrower or the Designated Agent pursuant to or in connection with, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information with respect to the Borrower,
its subsidiaries or their securities.  Each Lender represents to the Borrower
and the Designated Agent that (i) it has developed compliance procedures
regarding the use of such material non-public information and that it will
handle such material non-public information in accordance with such procedures
and applicable law, including Federal, state and foreign securities laws, and
(ii) it has identified to the Designated Agent a credit contact who may receive
information that may contain such material non-public information in accordance
with its compliance procedures and applicable law, including Federal, state and
foreign securities laws.


SECTION 8.19  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among the parties hereto, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under this Agreement, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
(exercised in accordance with the relevant Bail-In Legislation) and consents to
and acknowledges and agrees to be bound by:


(a)            the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)            the effects of any Bail-In Action on any such liability,
including, if applicable:


(i)             a reduction in full or in part or cancellation of any such
liability;


54

--------------------------------------------------------------------------------



(ii)            a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document, subject to the right of such recipient to
decline ownership of such shares or other instruments of ownership, in which
case, subject as provided in the relevant Bail-In Legislation, any such
liability may be reduced or cancelled, as the case may be, to the same extent as
if such shares or other instruments of ownership had been accepted; or


(iii)           the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.


The following terms shall for purposes of this Section have the meanings set
forth below:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of such EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


[Remainder of Page Intentionally Left Blank]
55

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective representatives thereunto duly authorized, as of the date
first above written.
 

 
TWDC HOLDCO 613 CORP. (TO BE RENAMED
THE WALT DISNEY COMPANY),
         
 
By:
/s/Jonathan S. Headley        Name:  Jonathan S. Headley       Title:   
Treasurer          


 
 
 
 
 
 
 
 
 
Signature Page to the 364-Day Credit Agreement

--------------------------------------------------------------------------------



 

 
JPMORGAN CHASE BANK, N.A.,
as Co-Administrative Agent, Designated Agent and a Lender,
         
 
By:
/s/ Bruce S. Borden       Name:  Bruce S. Borden       Title:    Executive
Director          


 
 
 
 
 
 
 
 
 
Signature Page to the 364-Day Credit Agreement

--------------------------------------------------------------------------------


 

 
CITIBANK, N.A.,
as Co-Administrative Agent and a Lender,
         
 
By:
/s/ Michael Vondriska       Name:  Michael Vondriska       Title:    Vice
President          


 
 
 
 
 
 
 
 
 
Signature Page to the 364-Day Credit Agreement

--------------------------------------------------------------------------------

 

 
BNP PARIBAS,
as a Lender
         
 
By:
/s/ Nicole Rodriguez       Name:  Nicole Rodriguez       Title:    Director    
                  /s/ Christopher Sked        Name: Christopher Sked      
Title:    Managing Director          


 
 
 
 
 
 
 
 
 
Signature Page to the 364-Day Credit Agreement
 



--------------------------------------------------------------------------------

 

 
HSBC BANK USA, N.A.,
as a Lender
         
 
By:
/s/ Michael Bieber       Name:  Michael Bieber       Title:    Managing Director
         


 
 
 
 
 
 
 
 
 
Signature Page to the 364-Day Credit Agreement


--------------------------------------------------------------------------------

 

 
HSBC BANK PLC,
as a Lender
         
 
By:
/s/ Bradley Wilson       Name:  Bradley Wilson       Title:    Director        
 


 
 
 
 
 
 
 
 
 
Signature Page to the 364-Day Credit Agreement




--------------------------------------------------------------------------------

 

 
HSBC BANK CANADA,
as a Lender
         
 
By:
/s/ Eric Striegler       Name:  Eric Striegler       Title:    Head of
Multinationals          


 
 
 
By:
/s/ Bianca Albert       Name:  Bianca Albert       Title:    Associate, Global
Banking          



 
 
 
 
 
 
 
Signature Page to the 364-Day Credit Agreement


--------------------------------------------------------------------------------

 

 
ROYAL BANK OF CANADA,
as a Lender
         
 
By:
/s/ Alfonse Simone       Name:  Alfonse Simone       Title:    Authorized
Signatory          


 
 
 
 
 
 
 
 
 
Signature Page to the 364-Day Credit Agreement
 

--------------------------------------------------------------------------------



SCHEDULE 1.01
APPLICABLE LENDING OFFICES




Name of Lender
Domestic Lending Office
Eurocurrency Lending Office
 
BNP Paribas
787 Seventh Avenue
787 Seventh Avenue
 
New York, NY 10019
New York, NY 10019
 
Attn: Loan Servicing Dept.
Attn: Loan Servicing Dept.
 
Tel: 514-285- 6043
Tel: 514-285- 6043
 
Fax: 201-616-7911
Fax: 201-616-7911
 
Email: loan.book@us.bnpparibas.com
Email: loan.book@us.bnpparibas.com
 
Citibank, N.A.
1615 Brett Rd. Bldg. III
1615 Brett Rd. Bldg. III
 
New Castle, DE 19720
New Castle, DE 19720
 
Attn: Sathyeswar Arumgam
Attn: Sathyeswar Arumgam
 
Tel: 201-751-7571
Tel: 201-751-7571
 
Email: GLOriginationOps@citi.com
Email: GLOriginationOps@citi.com
 
HSBC Bank USA,
N.A.
452 Fifth Avenue
New York, NY 10018 Attn: CTLA Loan
Admin Tel: 212-525-1529
Fax: 847-793-3415
Email: ctlany.loanadmin@us.hsbc.com
452 Fifth Avenue
New York, NY 10018 Attn: CTLA Loan
Admin Tel: 212-525-1529
Fax: 847-793-3415
Email: ctlany.loanadmin@us.hsbc.com
 
HSBC Bank PLC
The Manager, Loans Admin Operations
HSBC Bank plc
28th floor
8 Canada Square, London E14 5HQ
Email: Loanops.uklibor@hsbc.com
 
The Manager, Loans Admin Operations
HSBC Bank plc
28th floor
8 Canada Square, London E14 5HQ
Email: Loanops.uklibor@hsbc.com
 
HSBC Bank Canada
Agency Administrator, Agency Services
6th Floor, 70 York Street
Toronto, Ontario, M5J IS9
Tel: 416-443-3739
Fax: 647-788-2188
Email: cacmbagency5@hsbc.ca
Agency Administrator, Agency Services
6th Floor, 70 York Street
Toronto, Ontario, M5J IS9
Tel: 416-443-3739
Fax: 647-788-2188
Email: cacmbagency5@hsbc.ca
 
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road Ops Building 2,
3rd Floor Attn: Eugene Tull III
Tel: 302-634-5881
Fax: 302-634-3301
Email: eugene.h.tulliii@chase.com
Loans Agency 6th floor
25 Bank Street, Canary Wharf London
E145JP
United Kingdom Attn: Nicole Johnson
Tel: +44-0-20-7742-7178
Fax: +44-0-20-7777-2360
Email: nicole.johnson@jpmorgan.com
 
Royal Bank of Canada
200 Vesey Street
200 Vesey Street
 
New York, NY 10281-8098
New York, NY 10281-8098
 
Attn: Henrick Tang
Attn: Henrick Tang
 
Tel: 416-974-2274
Tel: 416-974-2274
 
Fax: 212-428-2372
Fax: 212-428-2372
 
Email: Henrick.Tang@rbc.com
Email: Henrick.Tang@rbc.com
 

--------------------------------------------------------------------------------

 
SCHEDULE 2.01
COMMITMENTS




Lender
Commitment
JPMorgan Chase Bank, N.A.
$3,750,000,000
Citibank, N.A.
$3,750,000,000
BNP Paribas
$2,500,000,000
HSBC Bank USA, N.A.
$903,361,344.54
HSBC Bank Canada
$105,042,016.80
HSBC Bank PLC
$1,491,596,638.66
Royal Bank of Canada
$2,500,000,000
Total
$15,000,000,000




